
	
		II
		Calendar No. 360
		112th CONGRESS
		2d Session
		S. 2323
		[Report No.
		  112–158]
		IN THE SENATE OF THE UNITED
		  STATES
		
			April 19, 2012
			Ms. Mikulski, from the
			 Committee on
			 Appropriations, reported the following original bill; which
			 was read twice and placed on the calendar
		
		A BILL
		Making appropriations for Departments of
		  Commerce and Justice, and Science, and Related Agencies for the fiscal year
		  ending September 30, 2013, and for other purposes.
	
	
		That the following sums are appropriated,
			 out of any money in the Treasury not otherwise appropriated, for Departments of
			 Commerce and Justice, and Science, and Related Agencies for the fiscal year
			 ending September 30, 2013, and for other purposes, namely:
		IDepartment of Commerce
			International Trade
		  Administration
			Operations and AdministrationFor necessary expenses for international
		  trade activities of the Department of Commerce provided for by law, and for
		  engaging in trade promotional activities abroad, including expenses of grants
		  and cooperative agreements for the purpose of promoting exports of United
		  States firms, without regard to 44 U.S.C. 3702 and 3703; full medical coverage
		  for dependent members of immediate families of employees stationed overseas and
		  employees temporarily posted overseas; travel and transportation of employees
		  of the International Trade Administration between two points abroad, without
		  regard to 49 U.S.C. 40118; employment of Americans and aliens by contract for
		  services; rental of space abroad for periods not exceeding 10 years, and
		  expenses of alteration, repair, or improvement; purchase or construction of
		  temporary demountable exhibition structures for use abroad; payment of tort
		  claims, in the manner authorized in the first paragraph of 28 U.S.C. 2672 when
		  such claims arise in foreign countries; not to exceed
		  $294,300 for official representation expenses
		  abroad; purchase of passenger motor vehicles for official use abroad, not to
		  exceed $45,000 per vehicle; obtaining insurance
		  on official motor vehicles; and rental of tie lines,
		  $496,439,000, to remain available until
		  September 30, 2014, of which $9,439,000 is to be
		  derived from fees to be retained and used by the International Trade
		  Administration, notwithstanding 31 U.S.C. 3302: 
		  Provided, That not less than
		  $7,000,000 shall be for the Office of China
		  Compliance, and not less than $4,400,000 shall
		  be for the China Countervailing Duty Group: 
		  Provided further, That
		  the provisions of the first sentence of section 105(f) and all of section
		  108(c) of the Mutual Educational and Cultural Exchange Act of 1961 (22 U.S.C.
		  2455(f) and 2458(c)) shall apply in carrying out these activities without
		  regard to section 5412 of the Omnibus Trade and Competitiveness Act of 1988 (15
		  U.S.C. 4912); and that for the purpose of this Act, contributions under the
		  provisions of the Mutual Educational and Cultural Exchange Act of 1961 shall
		  include payment for assessments for services provided as part of these
		  activities.
			Bureau of Industry and
		  Security
			Operations and Administration
		  For necessary expenses for
		  export administration and national security activities of the Department of
		  Commerce, including costs associated with the performance of export
		  administration field activities both domestically and abroad; full medical
		  coverage for dependent members of immediate families of employees stationed
		  overseas; employment of Americans and aliens by contract for services abroad;
		  payment of tort claims, in the manner authorized in the first paragraph of 28
		  U.S.C. 2672 when such claims arise in foreign countries; not to exceed
		  $13,500 for official representation expenses
		  abroad; awards of compensation to informers under the Export Administration Act
		  of 1979, and as authorized by 22 U.S.C. 401(b); and purchase of passenger motor
		  vehicles for official use and motor vehicles for law enforcement use with
		  special requirement vehicles eligible for purchase without regard to any price
		  limitation otherwise established by law,
		  $102,328,000, to remain available until
		  expended: 
		  Provided, That the provisions of
		  the first sentence of section 105(f) and all of section 108(c) of the Mutual
		  Educational and Cultural Exchange Act of 1961 (22 U.S.C. 2455(f) and 2458(c))
		  shall apply in carrying out these activities: 
		  Provided further, That
		  payments and contributions collected and accepted for materials or services
		  provided as part of such activities may be retained for use in covering the
		  cost of such activities, and for providing information to the public with
		  respect to the export administration and national security activities of the
		  Department of Commerce and other export control programs of the United States
		  and other governments.
			Economic development
		  administration
			Economic development assistance
		  programs
			For grants for economic development
		  assistance as provided by the Public Works and Economic Development Act of
		  1965, for trade adjustment assistance and for grants and the cost of loan
		  guarantees authorized by section 27 of the Stevenson-Wydler Technology
		  Innovation Act of 1980 (15 U.S.C. 3722),
		  $200,000,000, to remain available until expended
		  of which up to $7,000,000 shall be for the cost
		  of loan guarantees and grants under such section 27: 
		  Provided, That the costs for loan
		  guarantees, including the cost of modifying such loans, shall be as defined in
		  section 502 of the Congressional Budget Act of 1974: 
		   Provided further,
		  That these funds for loan guarantees under such section 27 are available to
		  subsidize total loan principal, any part of which is to be guaranteed, not to
		  exceed
		  $70,000,000.
			Salaries and expensesFor necessary expenses of administering the
		  economic development assistance programs as provided for by law,
		  $37,719,000: 
		  Provided, That these funds may be
		  used to monitor projects approved pursuant to title I of the Public Works
		  Employment Act of 1976, title II of the Trade
		  Act of 1974, and the Community Emergency Drought Relief Act of
		  1977.
			Minority Business Development
		  Agency
			Minority Business DevelopmentFor necessary expenses of the Department of
		  Commerce in fostering, promoting, and developing minority business enterprise,
		  including expenses of grants, contracts, and other agreements with public or
		  private organizations,
		  $28,689,000.
			Economic and statistical
		  analysis
			Salaries and expensesFor necessary expenses, as authorized by
		  law, of economic and statistical analysis programs of the Department of
		  Commerce, $100,269,000, to remain available
		  until September 30, 2014.
			Bureau of the
		  census
			Salaries and expensesFor expenses necessary for collecting,
		  compiling, analyzing, preparing, and publishing statistics, provided for by
		  law, $259,175,000: 
		  Provided, That from amounts
		  provided herein, funds may be used for promotion, outreach, and marketing
		  activities.
			Periodic censuses and
		  programs
			For necessary expenses to collect and
		  publish statistics for periodic censuses and programs provided for by law,
		  $711,250,000, to remain available until
		  September 30, 2014: 
		  Provided, That
		  $694,250,000 is appropriated from the general
		  fund and $17,000,000 is derived from available
		  unobligated balances from the Census Working Capital Fund: 
		   Provided further,
		  That from amounts provided herein, funds may be used for promotion, outreach,
		  and marketing activities: 
		  Provided further, That
		  within the amounts appropriated, $1,000,000
		  shall be transferred to the Office of Inspector General account
		  for activities associated with carrying out investigations and audits related
		  to the Bureau of the Census.
			National telecommunications and information
		  administration
			Salaries and expensesFor necessary expenses, as provided for by
		  law, of the National Telecommunications and Information Administration (NTIA),
		  $46,925,000, to remain available until September
		  30, 2014: 
		  Provided, That, notwithstanding 31
		  U.S.C. 1535(d), the Secretary of Commerce shall charge Federal agencies for
		  costs incurred in spectrum management, analysis, operations, and related
		  services, and such fees shall be retained and used as offsetting collections
		  for costs of such spectrum services, to remain available until expended: 
		  Provided further, That
		  the Secretary of Commerce is authorized to retain and use as offsetting
		  collections all funds transferred, or previously transferred, from other
		  Government agencies for all costs incurred in telecommunications research,
		  engineering, and related activities by the Institute for Telecommunication
		  Sciences of NTIA, in furtherance of its assigned functions under this
		  paragraph, and such funds received from other Government agencies shall remain
		  available until expended.
			Public telecommunications facilities,
		  planning and constructionFor
		  the administration of prior-year grants, recoveries and unobligated balances of
		  funds previously appropriated are available for the administration of all open
		  grants until their expiration.
			United states patent and trademark
		  office
			Salaries and
		  expenses
			For necessary expenses of the United States
		  Patent and Trademark Office (USPTO) provided for by law, including defense of
		  suits instituted against the Under Secretary of Commerce for Intellectual
		  Property and Director of the USPTO,
		  $2,933,241,000, to remain available until
		  expended: 
		  Provided, That the sum herein
		  appropriated from the general fund shall be reduced as offsetting collections
		  of fees and surcharges assessed and collected by the USPTO under any law are
		  received during fiscal year 2013, so as to result in a fiscal year 2013
		  appropriation from the general fund estimated at
		  $0: 
		  Provided further, That
		  during fiscal year 2013, should the total amount of such offsetting collections
		  be less than $2,933,241,000 this amount shall be
		  reduced accordingly: 
		  Provided further, That
		  any amount received in excess of $2,933,241,000
		  in fiscal year 2013 and deposited in the Patent and Trademark Fee Reserve Fund
		  shall remain available until expended: 
		  Provided further, That
		  the Director of USPTO shall submit a spending plan to the Committees on
		  Appropriations of the House of Representatives and the Senate for any amounts
		  made available by the preceding proviso and such spending plan shall be treated
		  as a reprogramming under section 505 of this Act and shall not be available for
		  obligation or expenditure except in compliance with the procedures set forth in
		  that section: 
		  Provided further, That
		  from amounts provided herein, not to exceed $900
		  shall be made available in fiscal year 2013 for official reception and
		  representation expenses: 
		  Provided further, That
		  in fiscal year 2013 from the amounts made available for Salaries and
		  Expenses for the USPTO, the amounts necessary to pay (1) the difference
		  between the percentage of basic pay contributed by the USPTO and employees
		  under section 8334(a) of title 5, United States Code, and the normal cost
		  percentage (as defined by section 8331(17) of that title) as provided by the
		  Office of Personnel Management (OPM) for USPTO's specific use of basic pay of
		  employees subject to subchapter III of chapter 83 of that title, and (2) the
		  present value of the otherwise unfunded accruing costs, as determined by OPM
		  for USPTO's specific use of post-retirement life insurance and post-retirement
		  health benefits coverage for all USPTO employees who are enrolled in Federal
		  Employees Health Benefits (FEHB) and Federal Employees Group Life Insurance
		  (FEGLI), shall be transferred to the Civil Service Retirement and Disability
		  Fund, the FEGLI, and the FEHB Fund, as appropriate, and shall be available for
		  the authorized purposes of those accounts: 
		   Provided further,
		  That any differences between the present value factors published in OPM’s
		  yearly 300 series benefit letters and the factors that OPM provides for USPTO’s
		  specific use shall be recognized as an imputed cost on USPTO’s financial
		  statements, where applicable: 
		   Provided further,
		  That, notwithstanding any other provision of law, all fees and surcharges
		  assessed and collected by USPTO are available for USPTO only pursuant to
		  section 42(c) of title 35, United States Code, as amended by section 22 of the
		  Leahy-Smith America Invents Act (Public Law 112–29): 
		  Provided further, That
		  within the amounts appropriated, $2,000,000
		  shall be transferred to the Office of Inspector General account
		  for activities associated with carrying out investigations and audits related
		  to the USPTO.
			National institute of standards and
		  technology
			Scientific and technical research and
		  servicesFor necessary
		  expenses of the National Institute of Standards and Technology (NIST),
		  $623,000,000, to remain available until
		  expended, of which not to exceed $9,000,000 may
		  be transferred to the Working Capital Fund: 
		  Provided, That not to exceed
		  $5,000 shall be for official reception and
		  representation expenses: Provided
			 further, That NIST may provide for the transportation of
		  NIST fellowship program participants.
			Industrial technology
		  servicesFor necessary
		  expenses of the Industrial Technology Services,
		  $143,000,000, to remain available until
		  expended: 
		  Provided, That of the amounts
		  appropriated herein, $128,500,000 shall be for
		  the Hollings Manufacturing Extension Partnership, and
		  $14,500,000 shall be for the Advanced
		  Manufacturing Consortia.
			Construction of Research
		  FacilitiesFor construction of
		  new research facilities, including architectural and engineering design, and
		  for renovation and maintenance of existing facilities, not otherwise provided
		  for the National Institute of Standards and Technology, as authorized by 15
		  U.S.C. 278c–278e, $60,000,000, to remain
		  available until expended: 
		  Provided, That the Secretary of
		  Commerce shall include in the budget justification materials that the Secretary
		  submits to Congress in support of the Department of Commerce budget (as
		  submitted with the budget of the President under section 1105(a) of title 31,
		  United States Code) an estimate for each National Institute of Standards and
		  Technology construction project having a total multi-year program cost of more
		  than $5,000,000 and simultaneously the budget
		  justification materials shall include an estimate of the budgetary requirements
		  for each such project for each of the five subsequent fiscal
		  years.
			National oceanic and atmospheric
		  administration
			Operations, research, and
		  facilities
			(including transfer of funds)For necessary expenses of activities
		  authorized by law for the National Oceanic and Atmospheric Administration,
		  including maintenance, operation, and hire of aircraft and vessels; grants,
		  contracts, or other payments to nonprofit organizations for the purposes of
		  conducting activities pursuant to cooperative agreements; and relocation of
		  facilities, $3,139,740,000, to remain available
		  until September 30, 2014, except that funds provided for cooperative
		  enforcement shall remain available until September 30, 2015: 
		  Provided, That fees and donations
		  received by the National Ocean Service for the management of national marine
		  sanctuaries may be retained and used for the salaries and expenses associated
		  with those activities, notwithstanding 31 U.S.C. 3302: 
		  Provided further, That
		  in addition, $119,064,000 shall be derived by
		  transfer from the fund entitled Promote and Develop Fishery Products and
		  Research Pertaining to American Fisheries, which shall only be used for
		  fishery activities related to Cooperative Research, Annual Stock Assessments,
		  Survey and Monitoring Projects, Interjurisdictional Fisheries Grants, and Fish
		  Information Networks: 
		  Provided further, That
		  of the $3,264,804,000 provided for in direct
		  obligations under this heading $3,139,740,000 is
		  appropriated from the general fund, $119,064,000
		  is provided by transfer and $6,000,000 is
		  derived from recoveries of prior year obligations: 
		  Provided further, That
		  the total amount available for National Oceanic and Atmospheric Administration
		  corporate services administrative support costs shall not exceed
		  $208,438,000: 
		  Provided further, That
		  any deviation from the amounts designated for specific activities in the report
		  accompanying this Act, or any use of deobligated balances of funds provided
		  under this heading in previous years, shall be subject to the procedures set
		  forth in section 505 of this Act: 
		  Provided further, That
		  in allocating grants under sections 306 and 306A of the
		  Coastal Zone Management Act of
		  1972, as amended, no coastal State shall receive more than 5 percent
		  or less than 1 percent of increased funds appropriated over the previous fiscal
		  year: 
		  Provided further, That
		  in addition, for necessary retired pay expenses under the Retired Serviceman's
		  Family Protection and Survivor Benefits Plan, and for payments for the medical
		  care of retired personnel and their dependents under the Dependents Medical
		  Care Act (10 U.S.C. 55), such sums as may be
		  necessary.
			Procurement, acquisition and
		  constructionFor procurement,
		  acquisition and construction of capital assets, including alteration and
		  modification costs, of the National Oceanic and Atmospheric Administration,
		  $217,619,000, to remain available until
		  September 30, 2015, except that funds provided for construction of facilities
		  shall remain available until expended: 
		  Provided, That of the
		  $224,619,000 provided for in direct obligations
		  under this heading, $217,619,000 is appropriated
		  from the general fund and $7,000,000 is provided
		  from recoveries of prior year obligations: 
		  Provided further, That
		  any deviation from the amounts designated for specific activities in the report
		  accompanying this Act, or any use of deobligated balances of funds provided
		  under this heading in previous years, shall be subject to the procedures set
		  forth in section 505 of this Act: 
		  Provided further, That
		  the Secretary of Commerce shall include in budget justification materials that
		  the Secretary submits to Congress in support of the Department of Commerce
		  budget (as submitted with the budget of the President under section 1105(a) of
		  title 31, United States Code) an estimate for each National Oceanic and
		  Atmospheric Administration procurement, acquisition or construction project
		  having a total of more than $5,000,000 and
		  simultaneously the budget justification shall include an estimate of the
		  budgetary requirements for each such project for each of the 5 subsequent
		  fiscal years: 
		   Provided further,
		  That, within the amounts appropriated, $500,000
		  shall be transferred to the Office of Inspector General account
		  for activities associated with carrying out investigations and audits related
		  to satellite procurement, acquisition and construction: Provided further, That any remaining
		  balances appropriated for procurement of Geostationary Operational
		  Environmental Satellite-R Series, Joint Polar Satellite System, Deep Space
		  Climate Observatory, and Altimetry Mission (Jason-3) shall be transferred to
		  and merged with Operational Satellite Acquisition, National Aeronautics
		  and Space Administration under the same terms and restrictions as
		  originally provided.
			Pacific Coastal Salmon
		  RecoveryFor necessary
		  expenses associated with the restoration of Pacific salmon populations,
		  $65,000,000, to remain available until September
		  30, 2014: 
		  Provided, That of the funds
		  provided herein the Secretary of Commerce may issue grants to the States of
		  Washington, Oregon, Idaho, Nevada, California, and Alaska, and to the federally
		  recognized tribes of the Columbia River and Pacific Coast (including Alaska)
		  for projects necessary for conservation of salmon and steelhead populations
		  that are listed as threatened or endangered, or that are identified by a State
		  as at-risk to be so listed, for maintaining populations necessary for exercise
		  of tribal treaty fishing rights or native subsistence fishing, or for
		  conservation of Pacific coastal salmon and steelhead habitat, based on
		  guidelines to be developed by the Secretary of Commerce: 
		  Provided further, That
		  all funds shall be allocated based on scientific and other merit principles and
		  shall not be available for marketing activities: 
		  Provided further, That
		  funds disbursed to States shall be subject to a matching requirement of funds
		  or documented in-kind contributions of at least 33 percent of the Federal
		  funds.
			Fishermen's Contingency FundFor carrying out the provisions of title IV
		  of Public Law 95–372, not to exceed $350,000, to
		  be derived from receipts collected pursuant to that Act, to remain available
		  until expended.
			Fisheries finance program
		  accountSubject to section 502
		  of the Congressional Budget Act of 1974, during fiscal year 2013, obligations
		  of direct loans may not exceed $24,000,000 for
		  Individual Fishing Quota loans and not to exceed
		  $59,000,000 for traditional direct loans as
		  authorized by the Merchant Marine Act
		  of 1936: 
		  Provided, That none of the funds
		  made available under this heading may be used for direct loans for any new
		  fishing vessel that will increase the harvesting capacity in any United States
		  fishery.
			Departmental
		  Management
			Salaries and ExpensesFor expenses necessary for the departmental
		  management of the Department of Commerce provided for by law, including not to
		  exceed $4,500 for official reception and
		  representation, $56,000,000: 
		  Provided, That the Secretary of
		  Commerce may use space provided by State, local, and other governmental
		  entities, non-profit entities, or other businesses on a reimbursable or
		  non-reimbursable basis to engage in activities that provide businesses and
		  communities with information, advice, and referrals to Department of Commerce
		  programs.
			renovation and modernizationFor expenses necessary for the renovation
		  and modernization of Department of Commerce facilities,
		  $2,040,000, to remain available until
		  expended.
			Office of Inspector GeneralFor necessary expenses of the Office of
		  Inspector General in carrying out the provisions of the Inspector General Act
		  of 1978 (5 U.S.C. App.),
		  $28,753,000.
			General provisions—Department of
		  commerce
			101.During the current fiscal year, applicable
			 appropriations and funds made available to the Department of Commerce by this
			 Act shall be available for the activities specified in the Act of October 26,
			 1949 (15 U.S.C. 1514), to the extent and in the manner prescribed by the Act,
			 and, notwithstanding 31 U.S.C. 3324, may be used for advanced payments not
			 otherwise authorized only upon the certification of officials designated by the
			 Secretary of Commerce that such payments are in the public interest.
			102.During the current fiscal year,
			 appropriations made available to the Department of Commerce by this Act for
			 salaries and expenses shall be available for hire of passenger motor vehicles
			 as authorized by 31 U.S.C. 1343 and 1344; services as authorized by 5 U.S.C.
			 3109; and uniforms or allowances therefor, as authorized by law (5 U.S.C.
			 5901–5902).
			103.Not to exceed 5 percent of any
			 appropriation made available for the current fiscal year for the Department of
			 Commerce in this Act may be transferred between such appropriations, but no
			 such appropriation shall be increased by more than 10 percent by any such
			 transfers: 
			 Provided, That any transfer
			 pursuant to this section shall be treated as a reprogramming of funds under
			 section 505 of this Act and shall not be available for obligation or
			 expenditure except in compliance with the procedures set forth in that section:
			 
			 Provided further,
			 That the Secretary of Commerce shall notify the Committees on Appropriations at
			 least 15 days in advance of the acquisition or disposal of any capital asset
			 (including land, structures, and equipment) not specifically provided for in
			 this Act or any other law appropriating funds for the Department of
			 Commerce.
			104.Any costs incurred by a department or
			 agency funded under this title resulting from personnel actions taken in
			 response to funding reductions included in this title or from actions taken for
			 the care and protection of loan collateral or grant property shall be absorbed
			 within the total budgetary resources available to such department or agency: 
			 Provided, That the authority to
			 transfer funds between appropriations accounts as may be necessary to carry out
			 this section is provided in addition to authorities included elsewhere in this
			 Act: 
			 Provided further,
			 That use of funds to carry out this section shall be treated as a reprogramming
			 of funds under section 505 of this Act and shall not be available for
			 obligation or expenditure except in compliance with the procedures set forth in
			 that section.
			105.The requirements set forth by section 105
			 of division B of Public Law 112–55 are hereby adopted by reference.
			106.Notwithstanding any other law, the
			 Secretary may furnish services (including but not limited to utilities,
			 telecommunications, and security services) necessary to support the operation,
			 maintenance, and improvement of space that persons, firms or organizations are
			 authorized pursuant to the Public Buildings Cooperative Use Act of 1976 or
			 other authority to use or occupy in the Herbert C. Hoover Building, Washington,
			 DC, or other buildings, the maintenance, operation, and protection of which has
			 been delegated to the Secretary from the Administrator of General Services
			 pursuant to the Federal Property and Administrative Services Act of 1949, as
			 amended, on a reimbursable or non-reimbursable basis. Amounts received as
			 reimbursement for services provided under this section or the authority under
			 which the use or occupancy of the space is authorized, up to
			 $200,000, shall be credited to the appropriation
			 or fund which initially bears the costs of such services.
			107.Nothing in this title shall be construed to
			 prevent a grant recipient from deterring child pornography, copyright
			 infringement, or any other unlawful activity over its networks.
			108.The Administrator of the National Oceanic
			 and Atmospheric Administration is authorized to use, with their consent, with
			 reimbursement and subject to the limits of available appropriations, the land,
			 services, equipment, personnel, and facilities of any department, agency, or
			 instrumentality of the United States, or of any State, local government, Indian
			 tribal government, Territory or possession, or of any political subdivision
			 thereof, or of any foreign government or international organization for
			 purposes related to carrying out the responsibilities of any statute
			 administered by the National Oceanic and Atmospheric Administration.
			109.Section 113(b)(3) of division B of Public
			 Law 112–55 is amended by striking 2012 and inserting
			 2013.
				This title may be cited as the
			 Department of Commerce Appropriations
			 Act, 2013.
				IIDepartment of Justice
			General
		  Administration
			Salaries and ExpensesFor expenses necessary for the
		  administration of the Department of Justice,
		  $127,667,000, of which not to exceed
		  $4,000,000 for security and construction of
		  Department of Justice facilities shall remain available until expended: 
		  Provided, That the Attorney General
		  is authorized to transfer funds appropriated within General Administration to
		  any office in this account: 
		  Provided further, That
		  $18,614,000 is for Department Leadership;
		  $10,233,000 is for Intergovernmental
		  Relations/External Affairs; $25,111,000 is for
		  Executive Support/Professional Responsibility; and
		  $73,709,000 is for the Justice Management
		  Division: 
		  Provided further, That
		  any change in amounts specified in the preceding proviso greater than 5 percent
		  shall be submitted for approval to the House and Senate Committees on
		  Appropriations consistent with the terms of section 505 of this Act: 
		  Provided further, That
		  this transfer authority is in addition to transfers authorized under section
		  505 of this Act.
			Justice Information Sharing
		  TechnologyFor necessary
		  expenses for information sharing technology, including planning, development,
		  deployment and departmental direction,
		  $33,426,000, to remain available until
		  expended.
			Administrative review and
		  appeals
			(including transfer of funds)For expenses necessary for the
		  administration of pardon and clemency petitions and immigration-related
		  activities, $313,438,000, of which
		  $4,000,000 shall be derived by transfer from the
		  Executive Office for Immigration Review fees deposited in the
		  Immigration Examinations Fee
		  account.
			Office of inspector generalFor necessary expenses of the Office of
		  Inspector General, $85,985,000, including not to
		  exceed $10,000 to meet unforeseen emergencies of
		  a confidential character.
			United States Parole
		  Commission
			Salaries and ExpensesFor necessary expenses of the United States
		  Parole Commission as authorized,
		  $12,772,000.
			Legal
		  activities
			Salaries and expenses, general legal
		  activities
			For expenses necessary for the legal
		  activities of the Department of Justice, not otherwise provided for, including
		  not to exceed $20,000 for expenses of collecting
		  evidence, to be expended under the direction of, and to be accounted for solely
		  under the certificate of, the Attorney General; and rent of private or
		  Government-owned space in the District of Columbia,
		  $903,603,000, of which not to exceed
		  $10,000,000 for litigation support contracts
		  shall remain available until expended: 
		  Provided, That of the total amount
		  appropriated, not to exceed $9,000 shall be
		  available to INTERPOL Washington for official reception and representation
		  expenses: 
		  Provided further, That
		  notwithstanding section 205 of this Act, upon a determination by the Attorney
		  General that emergent circumstances require additional funding for litigation
		  activities of the Civil Division, the Attorney General may transfer such
		  amounts to Salaries and Expenses, General Legal Activities from
		  available appropriations for the current fiscal year for the Department of
		  Justice, as may be necessary to respond to such circumstances: 
		  Provided further, That
		  any transfer pursuant to the previous proviso shall be treated as a
		  reprogramming under section 505 of this Act and shall not be available for
		  obligation or expenditure except in compliance with the procedures set forth in
		  that section: 
		  Provided further, That
		  of the amount appropriated, such sums as may be necessary shall be available to
		  reimburse the Office of Personnel Management for salaries and expenses
		  associated with the election monitoring program under section 8 of the Voting
		  Rights Act of 1965 (42 U.S.C. 1973f): 
		  Provided further, That
		  of the amounts provided under this heading for the election monitoring program,
		  $3,390,000 shall remain available until
		  expended.
			In addition, for reimbursement of expenses
		  of the Department of Justice associated with processing cases under the
		  National Childhood Vaccine Injury Act of 1986, not to exceed
		  $7,833,000, to be appropriated from the Vaccine
		  Injury Compensation Trust Fund.
			Salaries and expenses, antitrust
		  divisionFor expenses
		  necessary for the enforcement of antitrust and kindred laws,
		  $164,753,000, to remain available until
		  expended: 
		  Provided, That notwithstanding any
		  other provision of law, fees collected for premerger notification filings under
		  the Hart-Scott-Rodino Antitrust Improvements Act of 1976 (15 U.S.C. 18a),
		  regardless of the year of collection (and estimated to be
		  $115,000,000 in fiscal year 2013), shall be
		  retained and used for necessary expenses in this appropriation, and shall
		  remain available until expended: 
		  Provided further, That
		  the sum herein appropriated from the general fund shall be reduced as such
		  offsetting collections are received during fiscal year 2013, so as to result in
		  a final fiscal year 2013 appropriation from the general fund estimated at
		  $49,753,000.
			Salaries and Expenses, United States
		  AttorneysFor necessary
		  expenses of the Offices of the United States Attorneys, including
		  inter-governmental and cooperative agreements,
		  $1,974,378,000: 
		  Provided, That of the total amount
		  appropriated, not to exceed $7,200 shall be
		  available for official reception and representation expenses: 
		  Provided further, That
		  not to exceed $25,000,000 shall remain available
		  until expended.
			United states trustee system
		  fundFor necessary expenses of
		  the United States Trustee Program, as authorized,
		  $227,407,000, to remain available until expended
		  and to be derived from the United States Trustee System Fund: 
		  Provided, That notwithstanding any
		  other provision of law, deposits to the Fund shall be available in such amounts
		  as may be necessary to pay refunds due depositors: 
		  Provided further,
		  That, notwithstanding any other provision of law,
		  $227,407,000 of offsetting collections pursuant
		  to 28 U.S.C. 589a(b) shall be retained and used for necessary expenses in this
		  appropriation and shall remain available until expended: 
		  Provided further, That
		  the sum herein appropriated from the Fund shall be reduced as such offsetting
		  collections are received during fiscal year 2013, so as to result in a final
		  fiscal year 2013 appropriation from the Fund estimated at
		  $0.
			Salaries and expenses, foreign claims
		  settlement commissionFor
		  expenses necessary to carry out the activities of the Foreign Claims Settlement
		  Commission, including services as authorized by section 3109 of title 5, United
		  States Code,
		  $2,139,000.
			Fees and Expenses of
		  WitnessesFor fees and
		  expenses of witnesses, for expenses of contracts for the procurement and
		  supervision of expert witnesses, for private counsel expenses, including
		  advances, and for expenses of foreign counsel,
		  $270,000,000, to remain available until
		  expended, of which not to exceed $10,000,000 is
		  for construction of buildings for protected witness safesites; not to exceed
		  $3,000,000 is for the purchase and maintenance
		  of armored and other vehicles for witness security caravans; and not to exceed
		  $11,000,000 is for the purchase, installation,
		  maintenance, and upgrade of secure telecommunications equipment and a secure
		  automated information network to store and retrieve the identities and
		  locations of protected witnesses.
			Salaries and Expenses, Community Relations
		  ServiceFor necessary expenses
		  of the Community Relations Service, $12,036,000:
		  
		  Provided, That notwithstanding
		  section 205 of this Act, upon a determination by the Attorney General that
		  emergent circumstances require additional funding for conflict resolution and
		  violence prevention activities of the Community Relations Service, the Attorney
		  General may transfer such amounts to the Community Relations Service, from
		  available appropriations for the current fiscal year for the Department of
		  Justice, as may be necessary to respond to such circumstances: 
		  Provided further, That
		  any transfer pursuant to the preceding proviso shall be treated as a
		  reprogramming under section 505 of this Act and shall not be available for
		  obligation or expenditure except in compliance with the procedures set forth in
		  that section.
			Assets Forfeiture FundFor expenses authorized by 28 U.S.C.
		  524(c)(1)(B), (F), and (G), $20,948,000, to be
		  derived from the Department of Justice Assets Forfeiture
		  Fund.
			United states marshals
		  service
			Salaries and expensesFor necessary expenses of the United States
		  Marshals Service, $1,203,488,000, of which not
		  to exceed $6,000 shall be available for official
		  reception and representation expenses, and not to exceed
		  $15,000,000 shall remain available until
		  expended.
			Federal prisoner detentionFor necessary expenses related to United
		  States prisoners in the custody of the United States Marshals Service as
		  authorized by 18 U.S.C. 4013, $1,668,235,000, to
		  remain available until expended: 
		  Provided, That not to exceed
		  $20,000,000 shall be considered funds
		  appropriated for State and local law enforcement assistance pursuant to
		  18 U.S.C. 4013(b): 
		  Provided further, That
		  the United States Marshals Service shall be responsible for managing the
		  Justice Prisoner and Alien Transportation System: 
		  Provided further, That
		  unobligated balances from the funds appropriated under the heading
		  General Administration, Detention Trustee shall be transferred
		  to and merged with this account.
			ConstructionFor construction in space controlled,
		  occupied or utilized by the United States Marshals Service for prisoner holding
		  and related support, $10,000,000, to remain
		  available until expended.
			National security
		  division
			Salaries and expensesFor expenses necessary to carry out the
		  activities of the National Security Division,
		  $90,039,000; of which not to exceed
		  $5,000,000 for information technology systems
		  shall remain available until expended: 
		  Provided, That notwithstanding
		  section 205 of this Act, upon a determination by the Attorney General that
		  emergent circumstances require additional funding for the activities of the
		  National Security Division, the Attorney General may transfer such amounts to
		  this heading from available appropriations for the current fiscal year for the
		  Department of Justice, as may be necessary to respond to such circumstances: 
		  Provided further, That
		  any transfer pursuant to the preceding proviso shall be treated as a
		  reprogramming under section 505 of this Act and shall not be available for
		  obligation or expenditure except in compliance with the procedures set forth in
		  that section.
			Interagency Law
		  Enforcement
			Interagency Crime and Drug
		  EnforcementFor necessary
		  expenses for the identification, investigation, and prosecution of individuals
		  associated with the most significant drug trafficking and affiliated money
		  laundering organizations not otherwise provided for, to include
		  inter-governmental agreements with State and local law enforcement agencies
		  engaged in the investigation and prosecution of individuals involved in
		  organized crime drug trafficking, $524,793,000,
		  of which $50,000,000 shall remain available
		  until expended: 
		  Provided, That any amounts
		  obligated from appropriations under this heading may be used under authorities
		  available to the organizations reimbursed from this
		  appropriation.
			Federal bureau of
		  investigation
			Salaries and expensesFor necessary expenses of the Federal Bureau
		  of Investigation for detection, investigation, and prosecution of crimes
		  against the United States, $8,151,021,000, of
		  which not to exceed $216,900,000 shall remain
		  available until expended: 
		  Provided, That not to exceed
		  $184,500 shall be available for official
		  reception and representation expenses.
			ConstructionFor necessary expenses, to include the cost
		  of equipment, furniture, and information technology requirements, related to
		  construction or acquisition of buildings, facilities and sites by purchase, or
		  as otherwise authorized by law; conversion, modification, and extension of
		  federally owned buildings; preliminary planning and design of projects; and
		  operation and maintenance of secure work environment facilities and secure
		  networking capabilities; $80,982,000, to remain
		  available until expended.
			Drug Enforcement
		  Administration
			Salaries and ExpensesFor necessary expenses of the Drug
		  Enforcement Administration, including not to exceed
		  $70,000 to meet unforeseen emergencies of a
		  confidential character pursuant to 28 U.S.C. 530C; and expenses for conducting
		  drug education and training programs, including travel and related expenses for
		  participants in such programs and the distribution of items of token value that
		  promote the goals of such programs,
		  $2,050,904,000; of which not to exceed
		  $75,000,000 shall remain available until
		  expended and not to exceed $90,000 shall be
		  available for official reception and representation
		  expenses.
			Bureau of Alcohol, Tobacco, Firearms and
		  Explosives
			Salaries and ExpensesFor necessary expenses of the Bureau of
		  Alcohol, Tobacco, Firearms and Explosives, for training of State and local law
		  enforcement agencies with or without reimbursement, including training in
		  connection with the training and acquisition of canines for explosives and fire
		  accelerants detection; and for provision of laboratory assistance to State and
		  local law enforcement agencies, with or without reimbursement,
		  $1,153,345,000, of which not to exceed
		  $36,000 shall be for official reception and
		  representation expenses, not to exceed
		  $1,000,000 shall be available for the payment of
		  attorneys' fees as provided by section 924(d)(2) of title 18, United States
		  Code, and not to exceed $15,000,000 shall remain
		  available until expended: 
		  Provided, That no funds
		  appropriated herein shall be used to pay administrative expenses or the
		  compensation of any officer or employee of the United States to implement an
		  amendment or amendments to 27 CFR 478.118 or to change the definition of
		  Curios or relics in 27 CFR 478.11 or remove any item from ATF
		  Publication 5300.11 as it existed on January 1, 1994: 
		  Provided further, That
		  none of the funds appropriated herein shall be available to investigate or act
		  upon applications for relief from Federal firearms disabilities under 18 U.S.C.
		  925(c): 
		  Provided further, That
		  such funds shall be available to investigate and act upon applications filed by
		  corporations for relief from Federal firearms disabilities under section 925(c)
		  of title 18, United States Code: 
		  Provided further, That
		  no funds made available by this or any other Act may be used to transfer the
		  functions, missions, or activities of the Bureau of Alcohol, Tobacco, Firearms
		  and Explosives to other agencies or Departments: 
		  Provided further, That
		  no funds made available by this or any other Act shall be expended to
		  promulgate or implement any rule requiring a physical inventory of any business
		  licensed under section 923 of title 18, United States Code: 
		  Provided further, That
		  no funds authorized or made available under this or any other Act may be used
		  to deny any application for a license under section 923 of title 18, United
		  States Code, or renewal of such a license due to a lack of business activity,
		  provided that the applicant is otherwise eligible to receive such a license,
		  and is eligible to report business income or to claim an income tax deduction
		  for business expenses under the Internal Revenue Code of
		  1986.
			Federal prison
		  system
			Salaries and
		  expenses
			(Including Transfer of Funds)For necessary expenses of the Federal Prison
		  System for the administration, operation, and maintenance of Federal penal and
		  correctional institutions, including purchase (not to exceed 835, of which 808
		  are for replacement only) and hire of law enforcement and passenger motor
		  vehicles, and for the provision of technical assistance and advice on
		  corrections related issues to foreign governments,
		  $6,820,217,000: 
		  Provided, That the Attorney General
		  may transfer to the Health Resources and Services Administration such amounts
		  as may be necessary for direct expenditures by that Administration for medical
		  relief for inmates of Federal penal and correctional institutions: 
		  Provided further, That
		  the Director of the Federal Prison System, where necessary, may enter into
		  contracts with a fiscal agent or fiscal intermediary claims processor to
		  determine the amounts payable to persons who, on behalf of the Federal Prison
		  System, furnish health services to individuals committed to the custody of the
		  Federal Prison System: 
		  Provided further, That
		  not to exceed $5,400 shall be available for
		  official reception and representation expenses: 
		  Provided further, That
		  not to exceed $50,000,000 shall remain available
		  for necessary operations until September 30, 2014: 
		  Provided further,
		  That, of the amounts provided for contract confinement, not to exceed
		  $20,000,000 shall remain available until
		  expended to make payments in advance for grants, contracts and reimbursable
		  agreements, and other expenses authorized by section 501(c) of the Refugee
		  Education Assistance Act of 1980 (8 U.S.C. 1522 note), for the care and
		  security in the United States of Cuban and Haitian entrants: 
		  Provided further, That
		  the Director of the Federal Prison System may accept donated property and
		  services relating to the operation of the prison card program from a
		  not-for-profit entity which has operated such program in the past
		  notwithstanding the fact that such not-for-profit entity furnishes services
		  under contracts to the Federal Prison System relating to the operation of
		  pre-release services, halfway houses, or other custodial
		  facilities.
			Buildings and facilitiesFor planning, acquisition of sites and
		  construction of new facilities; purchase and acquisition of facilities and
		  remodeling, and equipping of such facilities for penal and correctional use,
		  including all necessary expenses incident thereto, by contract or force
		  account; and constructing, remodeling, and equipping necessary buildings and
		  facilities at existing penal and correctional institutions, including all
		  necessary expenses incident thereto, by contract or force account,
		  $99,189,000, to remain available until expended,
		  of which not less than $73,796,000 shall be
		  available only for modernization, maintenance and repair, and of which not to
		  exceed $14,000,000 shall be available to
		  construct areas for inmate work programs: 
		  Provided, That labor of United
		  States prisoners may be used for work performed under this
		  appropriation.
			Federal prison industries,
		  incorporatedThe Federal
		  Prison Industries, Incorporated, is hereby authorized to make such
		  expenditures, within the limits of funds and borrowing authority available, and
		  in accord with the law, and to make such contracts and commitments, without
		  regard to fiscal year limitations as provided by section 9104 of title 31,
		  United States Code, as may be necessary in carrying out the program set forth
		  in the budget for the current fiscal year for such corporation, including
		  purchase (not to exceed five for replacement only) and hire of passenger motor
		  vehicles.
			Limitation on administrative expenses,
		  federal prison industries, incorporatedNot to exceed
		  $2,700,000 of the funds of the Federal Prison
		  Industries, Incorporated shall be available for its administrative expenses,
		  and for services as authorized by section 3109 of title 5, United States Code,
		  to be computed on an accrual basis to be determined in accordance with the
		  corporation's current prescribed accounting system, and such amounts shall be
		  exclusive of depreciation, payment of claims, and expenditures which such
		  accounting system requires to be capitalized or charged to cost of commodities
		  acquired or produced, including selling and shipping expenses, and expenses in
		  connection with acquisition, construction, operation, maintenance, improvement,
		  protection, or disposition of facilities and other property belonging to the
		  corporation or in which it has an interest.
			State and local law enforcement
		  activities
			Office on violence against
		  women
			Violence against women prevention and
		  prosecution programs
			For grants, contracts, cooperative
		  agreements, and other assistance for the prevention and prosecution of violence
		  against women, as authorized by the Omnibus Crime Control and Safe Streets Act
		  of 1968 (42 U.S.C. 3711 et seq.) (the 1968 Act); the Violent
		  Crime Control and Law Enforcement Act of 1994 (Public Law 103–322) (the
		  1994 Act); the Victims of Child Abuse Act of 1990 (Public Law 101–647)
		  (the 1990 Act); the Prosecutorial Remedies and Other Tools to
		  end the Exploitation of Children Today Act of 2003 (Public Law 108–21); the
		  Juvenile Justice and Delinquency Prevention Act of 1974 (42 U.S.C. 5601 et
		  seq.) (the 1974 Act); the Victims of Trafficking and Violence
		  Protection Act of 2000 (Public Law 106–386) (the 2000 Act); and
		  the Violence Against Women and Department of Justice Reauthorization Act of
		  2005 (Public Law 109–162) (the 2005 Act); and for related
		  victims services, $412,500,000, to remain
		  available until expended: 
		  Provided, That except as otherwise
		  provided by law, not to exceed 3 percent of funds made available under this
		  heading may be used for expenses related to evaluation, training, and technical
		  assistance: 
		  Provided further, That
		  of the amount provided—
				(1)$189,000,000
			 is for grants to combat violence against women, as authorized by part T of the
			 1968 Act;
				(2)$25,000,000
			 is for transitional housing assistance grants for victims of domestic violence,
			 stalking or sexual assault as authorized by section 40299 of the 1994
			 Act;
				(3)$3,000,000
			 is for the National Institute of Justice for research and evaluation of
			 violence against women and related issues addressed by grant programs of the
			 Office on Violence Against Women, which may be transferred to Research,
			 Evaluation, and Statistics for administration by the Office of Justice
			 Programs;
				(4)$10,000,000
			 is for a grant program to provide services to advocate for and respond to youth
			 victims of domestic violence, dating violence, sexual assault, and stalking;
			 assistance to children and youth exposed to such violence; programs to engage
			 men and youth in preventing such violence; and assistance to middle and high
			 school students through education and other services related to such violence: 
			 Provided, That unobligated
			 balances available for the programs authorized by sections 41201, 41204, 41303
			 and 41305 of the 1994 Act shall be available for this program: 
			 Provided further,
			 That 10 percent of the total amount available for this grant program shall be
			 available for grants under the program authorized by section 2015 of the 1968
			 Act: 
			 Provided further,
			 That the definitions and grant conditions in section 40002 of the 1994 Act
			 shall apply to this program;
				(5)$50,000,000
			 is for grants to encourage arrest policies as authorized by part U of the 1968
			 Act, of which $4,000,000 is for a homicide
			 reduction initiative;
				(6)$25,000,000
			 is for sexual assault victims assistance, as authorized by section 41601 of the
			 1994 Act;
				(7)$35,000,000
			 is for rural domestic violence and child abuse enforcement assistance grants,
			 as authorized by section 40295 of the 1994 Act;
				(8)$9,000,000
			 is for grants to reduce violent crimes against women on campus, as authorized
			 by section 304 of the 2005 Act;
				(9)$39,000,000
			 is for legal assistance for victims, as authorized by section 1201 of the 2000
			 Act;
				(10)$4,250,000
			 is for enhanced training and services to end violence against and abuse of
			 women in later life, as authorized by section 40802 of the 1994 Act;
				(11)$15,000,000
			 is for a grant program to support families in the justice system, including for
			 the purposes described in the safe havens for children program, as authorized
			 by section 1301 of the 2000 Act, and the court training and improvements
			 program, as authorized by section 41002 of the 1994 Act;
				(12)$5,750,000
			 is for education and training to end violence against and abuse of women with
			 disabilities, as authorized by section 1402 of the 2000 Act;
				(13)$1,000,000
			 is for the National Resource Center on Workplace Responses to assist victims of
			 domestic violence, as authorized by section 41501 of the 1994 Act;
				(14)$1,000,000
			 is for analysis and research on violence against Indian women, including as
			 authorized by section 904 of the 2005 Act: 
			 Provided, That such funds may be
			 transferred to Research, Evaluation, and Statistics for
			 administration by the Office of Justice Programs; and
				(15)$500,000 is
			 for the Office on Violence Against Women to establish a national clearinghouse
			 that provides training and technical assistance on issues relating to sexual
			 assault of American Indian and Alaska Native women.
				Office of Justice
		  Programs
			Research, evaluation, and
		  statistics
			For grants, contracts, cooperative
		  agreements, and other assistance authorized by title I of the Omnibus Crime
		  Control and Safe Streets Act of 1968 (the 1968 Act); the
		  Juvenile Justice and Delinquency Prevention Act of 1974 (the 1974
		  Act); the Missing Children's Assistance Act (42 U.S.C. 5771 et seq.);
		  the Prosecutorial Remedies and Other Tools to end the Exploitation of Children
		  Today Act of 2003 (Public Law 108–21); the Justice for All Act of 2004 (Public
		  Law 108–405); the Violence Against Women and Department of Justice
		  Reauthorization Act of 2005 (Public Law 109–162) (the 2005 Act);
		  the Victims of Child Abuse Act of 1990 (Public Law 101–647); the Second Chance
		  Act of 2007 (Public Law 110–199); the Victims of Crime Act of 1984 (Public Law
		  98–473); the Adam Walsh Child Protection and Safety Act of 2006 (Public Law
		  109–248) (the Adam Walsh Act); the PROTECT Our Children Act of
		  2008 (Public Law 110–401); subtitle D of title II of the Homeland Security Act
		  of 2002 (Public Law 107–296) (the 2002 Act); the NICS
		  Improvement Amendments Act of 2007 (Public Law 110–180); and other programs;
		  $126,000,000, to remain available until
		  expended, of which—
				(1)$50,000,000
			 is for criminal justice statistics programs, and other activities, as
			 authorized by part C of title I of the 1968 Act, of which
			 $36,000,000 is for the administration and
			 redesign of the National Crime Victimization Survey;
				(2)$45,000,000
			 is for research, development, and evaluation programs, and other activities as
			 authorized by part B of title I of the 1968 Act and subtitle D of title II of
			 the 2002 Act: 
			 Provided, That of the amounts
			 provided under this heading, $5,000,000 is
			 transferred directly to the National Institute of Standards and Technology’s
			 Office of Law Enforcement Standards from the National Institute of Justice for
			 research, testing and evaluation programs;
				(3)$1,000,000
			 is for an evaluation clearinghouse program; and
				(4)$30,000,000
			 is for regional information sharing activities, as authorized by part M of
			 title I of the 1968 Act.
				State and local law enforcement
		  assistance
			For grants, contracts, cooperative
		  agreements, and other assistance authorized by the Violent Crime Control and
		  Law Enforcement Act of 1994 (Public Law 103–322) (the 1994 Act);
		  the Omnibus Crime Control and Safe Streets Act of 1968 (the 1968
		  Act); the Justice for All Act of 2004 (Public Law 108–405); the Victims
		  of Child Abuse Act of 1990 (Public Law 101–647) (the 1990 Act);
		  the Trafficking Victims Protection Reauthorization Act of 2005 (Public Law
		  109–164); the Violence Against Women and Department of Justice Reauthorization
		  Act of 2005 (Public Law 109–162) (the 2005 Act); the Adam Walsh
		  Child Protection and Safety Act of 2006 (Public Law 109–248) (the Adam
		  Walsh Act); the Victims of Trafficking and Violence Protection Act of
		  2000 (Public Law 106–386); the NICS Improvement Amendments Act of 2007 (Public
		  Law 110–180); subtitle D of title II of the Homeland Security Act of 2002
		  (Public Law 107–296) (the 2002 Act); the Second Chance Act of
		  2007 (Public Law 110–199); the Prioritizing Resources and Organization for
		  Intellectual Property Act of 2008 (Public Law 110–403); the Victims of Crime
		  Act of 1984 (Public Law 98–473); the Mentally Ill Offender Treatment and Crime
		  Reduction Reauthorization and Improvement Act of 2008 (Public Law 110–416); and
		  other programs; $1,058,918,000, to remain
		  available until expended as follows—
				(1)$392,418,000
			 for the Edward Byrne Memorial Justice Assistance Grant program as authorized by
			 subpart 1 of part E of title I of the 1968 Act (except that section 1001(c),
			 and the special rules for Puerto Rico under section 505(g), of title I of the
			 1968 Act shall not apply for purposes of this Act), of which, notwithstanding
			 such subpart 1, $2,000,000 is for a program to
			 improve State and local law enforcement intelligence capabilities including
			 antiterrorism training and training to ensure that constitutional rights, civil
			 liberties, civil rights, and privacy interests are protected throughout the
			 intelligence process, $4,000,000 is for a State,
			 local, and tribal assistance help desk and diagnostic center program,
			 $5,000,000 is for a Preventing Violence Against
			 Law Enforcement Officer Resilience and Survivability Initiative (VALOR), and
			 $6,000,000 is for a criminal justice reform and
			 recidivism reduction program;
				(2)$255,000,000
			 for the State Criminal Alien Assistance Program, as authorized by section
			 241(i)(5) of the Immigration and Nationality Act (8 U.S.C. 1231(i)(5)): 
			 Provided, That no jurisdiction
			 shall request compensation for any cost greater than the actual cost for
			 Federal immigration and other detainees housed in State and local detention
			 facilities;
				(3)$10,000,000
			 for a border prosecutor initiative to reimburse State, county, parish, tribal,
			 or municipal governments for costs associated with the prosecution of criminal
			 cases declined by local offices of the United States Attorneys;
				(4)$18,000,000
			 for competitive grants to improve the functioning of the criminal justice
			 system, to prevent or combat juvenile delinquency, and to assist victims of
			 crime (other than compensation);
				(5)$10,500,000
			 for victim services programs for victims of trafficking, as authorized by
			 section 107(b)(2) of Public Law 106–386, and for programs authorized under
			 Public Law 109–164: 
			 Provided, That no less than
			 $4,700,000 shall be for victim services grants
			 for foreign national victims of trafficking;
				(6)$35,000,000
			 for Drug Courts, as authorized by section 1001(a)(25)(A) of title I of the 1968
			 Act;
				(7)$9,000,000
			 for mental health courts and adult and juvenile collaboration program grants,
			 as authorized by parts V and HH of title I of the 1968 Act, and the Mentally
			 Ill Offender Treatment and Crime Reduction Reauthorization and Improvement Act
			 of 2008 (Public Law 110–416);
				(8)$10,000,000
			 for grants for Residential Substance Abuse Treatment for State Prisoners, as
			 authorized by part S of title I of the 1968 Act;
				(9)$3,000,000
			 for the Capital Litigation Improvement Grant Program, as authorized by section
			 426 of Public Law 108–405, and for grants for wrongful conviction
			 review;
				(10)$11,000,000
			 for economic, high technology and Internet crime prevention grants, including
			 as authorized by section 401 of Public Law 110–403, of which no less than
			 $3,700,000 is for intellectual property
			 enforcement grants;
				(11)$4,000,000
			 for a student loan repayment assistance program pursuant to section 952 of
			 Public Law 110–315;
				(12)$20,000,000
			 for sex offender management assistance, as authorized by the Adam Walsh Act and
			 the Violent Crime Control Act of 1994 (Public Law 103–322) and related
			 activities;
				(13)$15,000,000
			 for an initiative relating to children exposed to violence;
				(14)$20,000,000
			 for an Edward Byrne Memorial criminal justice innovation program, of which not
			 more than $2,000,000 may be used for activities
			 supporting a review of criminal justice system policies and strategies;
				(15)$24,000,000
			 for the matching grant program for law enforcement armor vests, as authorized
			 by section 2501 of title I of the 1968 Act: 
			 Provided, That
			 $1,500,000 is transferred directly to the
			 National Institute of Standards and Technology’s Office of Law Enforcement
			 Standards for research, testing and evaluation programs;
				(16)$1,000,000
			 for the National Sex Offender Public Web site;
				(17)$5,000,000
			 for competitive and evidence-based programs to reduce gun crime and gang
			 violence;
				(18)$7,000,000
			 for grants to assist State and tribal governments and related activities as
			 authorized by the NICS Improvement Amendments Act of 2007 (Public Law
			 110–180);
				(19)$6,000,000
			 for the National Criminal History Improvement Program for grants to upgrade
			 criminal records;
				(20)$12,000,000
			 for Paul Coverdell Forensic Sciences Improvement Grants under part BB of title
			 I of the 1968 Act;
				(21)$125,000,000
			 for DNA-related and forensic programs and activities, of which—
					(A)$117,000,000
			 is for a DNA analysis and capacity enhancement program and for other local,
			 State, and Federal forensic activities, including the purposes authorized under
			 section 2 of the DNA Analysis Backlog Elimination Act of 2000 (the Debbie Smith
			 DNA Backlog Grant Program): 
			 Provided, That up to 4 percent of
			 funds made available under this paragraph may be used for the purposes
			 described in the DNA Training and Education for Law Enforcement, Correctional
			 Personnel, and Court Officers program (Public Law 108–405, section 303);
					(B)$4,000,000
			 is for the purposes described in the Kirk Bloodsworth Post-Conviction DNA
			 Testing Program (Public Law 108–405, section 412); and
					(C)$4,000,000
			 is for Sexual Assault Forensic Exam Program Grants, including as authorized by
			 section 304 of Public Law 108–405;
					(22)$6,000,000
			 for the court-appointed special advocate program, as authorized by section 217
			 of the 1990 Act;
				(23)$35,000,000
			 for assistance to Indian tribes; and
				(24)$25,000,000
			 for offender reentry programs and research, as authorized by the Second Chance
			 Act of 2007 (Public Law 110–199), of which not to exceed
			 $4,000,000 is for a program to improve State,
			 local, and tribal probation supervision efforts and strategies:
				Provided,
				 That if a unit of local government uses any of the funds
			 made available under this heading to increase the number of law enforcement
			 officers, the unit of local government will achieve a net gain in the number of
			 law enforcement officers who perform non-administrative public sector safety
			 service.Juvenile justice programsFor grants, contracts, cooperative
		  agreements, and other assistance authorized by the Juvenile Justice and
		  Delinquency Prevention Act of 1974 (the 1974 Act); the Omnibus
		  Crime Control and Safe Streets Act of 1968 (the 1968 Act); the
		  Violence Against Women and Department of Justice Reauthorization Act of 2005
		  (Public Law 109–162) (the 2005 Act); the Missing Children's
		  Assistance Act (42 U.S.C. 5771 et seq.); the Prosecutorial Remedies and Other
		  Tools to end the Exploitation of Children Today Act of 2003 (Public Law
		  108–21); the Victims of Child Abuse Act of 1990 (Public Law 101–647)
		  (the 1990 Act); the Adam Walsh Child Protection and Safety Act
		  of 2006 (Public Law 109–248) (the Adam Walsh Act); the PROTECT
		  Our Children Act of 2008 (Public Law 110–401); and other juvenile justice
		  programs, $278,000,000, to remain available
		  until expended as follows—
				(1)$55,000,000
			 for programs authorized by section 221 of the 1974 Act, and for training and
			 technical assistance to assist small, non-profit organizations with the Federal
			 grants process: 
			 Provided, That of the amounts
			 provided under this paragraph, $500,000 shall be
			 for a competitive demonstration grant program to support emergency planning
			 among State, local and tribal juvenile justice residential facilities;
				(2)$61,000,000
			 for youth mentoring grants;
				(3)$30,000,000
			 for delinquency prevention, as authorized by section 505 of the 1974 Act, of
			 which, pursuant to sections 261 and 262 thereof—
					(A)$10,000,000
			 shall be for the Tribal Youth Program;
					(B)$5,000,000
			 shall be for gang and youth violence education, prevention and intervention,
			 and related activities; and
					(C)$10,000,000
			 shall be for programs and activities to enforce State laws prohibiting the sale
			 of alcoholic beverages to minors or the purchase or consumption of alcoholic
			 beverages by minors, for prevention and reduction of consumption of alcoholic
			 beverages by minors, and for technical assistance and training;
					(4)$19,000,000
			 for programs authorized by the Victims of Child Abuse Act of 1990;
				(5)$30,000,000
			 for the Juvenile Accountability Block Grants program as authorized by part R of
			 title I of the 1968 Act and Guam shall be considered a State;
				(6)$14,000,000
			 for community-based violence prevention initiatives;
				(7)$65,000,000
			 for missing and exploited children programs, including as authorized by
			 sections 404(b) and 405(a) of the 1974 Act, of which
			 $21,000,000 is for Internet crimes against
			 children grants and activities as authorized by Public Law 110–401;
				(8)$2,000,000
			 for child abuse training programs for judicial personnel and practitioners, as
			 authorized by section 222 of the 1990 Act; and
				(9)$2,000,000
			 for grants and technical assistance in support of the National Forum on Youth
			 Violence Prevention:
				Provided,
			 That not more than 10 percent of each amount may be used for research,
			 evaluation, and statistics activities designed to benefit the programs or
			 activities authorized: 
			 Provided further,
			 That not more than 2 percent of each amount may be used for training and
			 technical assistance: 
			 Provided further,
			 That the previous two provisos shall not apply to grants and projects
			 authorized by sections 261 and 262 of the 1974 Act.Public Safety Officer Benefits
		  For payments and expenses
		  authorized under section 1001(a)(4) of title I of the Omnibus Crime Control and
		  Safe Streets Act of 1968, such sums as are necessary (including amounts for
		  administrative costs), to remain available until expended; and
		  $16,300,000 for payments authorized by section
		  1201(b) of such Act and for educational assistance authorized by section 1218
		  of such Act, to remain available until expended: 
		  Provided, That notwithstanding
		  section 205 of this Act, upon a determination by the Attorney General that
		  emergent circumstances require additional funding for such disability and
		  education payments, the Attorney General may transfer such amounts to
		  Public Safety Officer Benefits from available appropriations for
		  the Department of Justice as may be necessary to respond to such circumstances:
		  
		  Provided further, That
		  any transfer pursuant to the previous proviso shall be treated as a
		  reprogramming under section 505 of this Act and shall not be available for
		  obligation or expenditure except in compliance with the procedures set forth in
		  that section.
			Community oriented policing
		  services
			community oriented policing services
		  programs
			For activities authorized by the
		  Violent Crime Control and Law Enforcement
		  Act of 1994 (Public Law 103–322); the
		  Omnibus Crime Control and Safe Streets Act of
		  1968 (the 1968 Act); and the Violence Against Women
		  and Department of Justice Reauthorization Act of 2005 (Public Law 109–162)
		  (the 2005 Act), $247,500,000, to
		  remain available until expended: 
		  Provided, That any balances made
		  available through prior year deobligations shall only be available in
		  accordance with section 505 of this Act. Of the amounts provided under this
		  heading:
				(1)$12,500,000
			 is for anti-methamphetamine-related activities, which shall be transferred to
			 the Drug Enforcement Administration upon enactment of this Act;
				(2)$20,000,000
			 is for improving tribal law enforcement, including hiring, equipment, training,
			 and anti-methamphetamine activities; and
				(3)$215,000,000
			 is for grants under section 1701 of title I of the 1968 Act (42 U.S.C. 3796dd)
			 for the hiring and rehiring of additional career law enforcement officers under
			 part Q of such title notwithstanding subsections (i) and (h) of such section: 
			 Provided, That notwithstanding 42
			 U.S.C. 3796dd–3(c), funding for hiring or rehiring a career law enforcement
			 officer may not exceed $125,000, unless the
			 Director of the Office of Community Oriented Policing Services grants a waiver
			 from this limitation: 
			 Provided further,
			 That within the amounts appropriated,
			 $15,000,000 shall be transferred to the Tribal
			 Resources Grant Program to be used for the hiring and rehiring of tribal law
			 enforcement officers: 
			 Provided further,
			 That of the amounts appropriated under this paragraph,
			 $10,000,000 is for community policing
			 development activities in furtherance of the purposes in section 1701: 
			 Provided further,
			 That, of the amounts appropriated under this paragraph, notwithstanding
			 subsections (f) and (h) of section 1701 of title I of the 1968 Act, 5 percent
			 may be awarded at the discretion of the Attorney General to address special
			 needs, contingencies, and requirements.
				General provisions—Department of
		  justice
			201.In addition to amounts otherwise made
			 available in this title for official reception and representation expenses, a
			 total of not to exceed $50,000 from funds
			 appropriated to the Department of Justice in this title shall be available to
			 the Attorney General for official reception and representation expenses.
			202.None of the funds appropriated by this
			 title shall be available to pay for an abortion, except where the life of the
			 mother would be endangered if the fetus were carried to term, or in the case of
			 rape: 
			 Provided, That should this
			 prohibition be declared unconstitutional by a court of competent jurisdiction,
			 this section shall be null and void.
			203.None of the funds appropriated under this
			 title shall be used to require any person to perform, or facilitate in any way
			 the performance of, any abortion.
			204.Nothing in the preceding section shall
			 remove the obligation of the Director of the Bureau of Prisons to provide
			 escort services necessary for a female inmate to receive such service outside
			 the Federal facility: 
			 Provided, That nothing in this
			 section in any way diminishes the effect of section 203 intended to address the
			 philosophical beliefs of individual employees of the Bureau of Prisons.
			205.Not to exceed 5 percent of any
			 appropriation made available for the current fiscal year for the Department of
			 Justice in this Act may be transferred between such appropriations, but no such
			 appropriation, except as otherwise specifically provided, shall be increased by
			 more than 10 percent by any such transfers: 
			 Provided, That any transfer
			 pursuant to this section shall be treated as a reprogramming of funds under
			 section 505 of this Act and shall not be available for obligation except in
			 compliance with the procedures set forth in that section.
			206.The Attorney General is authorized to
			 extend through September 30, 2014, the Personnel Management Demonstration
			 Project transferred to the Attorney General pursuant to section 1115 of the
			 Homeland Security Act of 2002, Public Law 107–296 (28 U.S.C. 599B) without
			 limitation on the number of employees or the positions covered.
			207.Notwithstanding any other provision of law,
			 Public Law 102–395 section 102(b) shall extend to the Bureau of Alcohol,
			 Tobacco, Firearms and Explosives in the conduct of undercover investigative
			 operations and shall apply without fiscal year limitation with respect to any
			 undercover investigative operation by the Bureau of Alcohol, Tobacco, Firearms
			 and Explosives that is necessary for the detection and prosecution of crimes
			 against the United States.
			208.None of the funds made available to the
			 Department of Justice in this Act may be used for the purpose of transporting
			 an individual who is a prisoner pursuant to conviction for crime under State or
			 Federal law and is classified as a maximum or high security prisoner, other
			 than to a prison or other facility certified by the Federal Bureau of Prisons
			 as appropriately secure for housing such a prisoner.
			209.(a)None of the funds appropriated by this Act
			 may be used by Federal prisons to purchase cable television services, to rent
			 or purchase videocassettes, videocassette recorders, digital versatile disc
			 technology, Blu-ray Disc technology, satellite television, or other audiovisual
			 or electronic equipment used primarily for recreational purposes.
				(b)The preceding sentence does not preclude
			 the renting, maintenance, or purchase of audiovisual or electronic equipment
			 for inmate training, religious, or educational programs.
				210.None of the funds made available under this
			 title shall be obligated or expended for any new or enhanced information
			 technology program having total estimated development costs in excess of
			 $100,000,000, unless the Deputy Attorney General
			 and the investment review board certify to the Committees on Appropriations
			 that the information technology program has appropriate program management
			 controls and contractor oversight mechanisms in place, and that the program is
			 compatible with the enterprise architecture of the Department of
			 Justice.
			211.The notification thresholds and procedures
			 set forth in section 505 of this Act shall apply to deviations from the amounts
			 designated for specific activities in this Act and accompanying report, and to
			 any use of deobligated balances of funds provided under this title in previous
			 years.
			212.None of the funds appropriated by this Act
			 may be used to plan for, begin, continue, finish, process, or approve a
			 public-private competition under the Office of Management and Budget Circular
			 A–76 or any successor administrative regulation, directive, or policy for work
			 performed by employees of the Bureau of Prisons or of Federal Prison
			 Industries, Incorporated.
			213.Notwithstanding any other provision of law,
			 no funds shall be available for the salary, benefits, or expenses of any United
			 States Attorney assigned dual or additional responsibilities by the Attorney
			 General or his designee that exempt that United States Attorney from the
			 residency requirements of 28 U.S.C. 545.
			214.At the discretion of the Attorney General,
			 and in addition to any amounts that otherwise may be available (or authorized
			 to be made available) by law, with respect to funds appropriated by this title
			 under the headings Research, Evaluation, and Statistics,
			 State and Local Law Enforcement Assistance, and Juvenile
			 Justice Programs—
				(1)Up to 3 percent of funds made available to
			 the Office of Justice Programs for grant or reimbursement programs may be used
			 by such Office to provide training and technical assistance; and
				(2)Up to 2 percent of funds made available for
			 grant or reimbursement programs under such headings, except for amounts
			 appropriated specifically for research, evaluation, or statistical programs
			 administered by the National Institute of Justice and the Bureau of Justice
			 Statistics, shall be transferred to and merged with funds provided to the
			 National Institute of Justice and the Bureau of Justice Statistics, to be used
			 by them for research, evaluation or statistical purposes, without regard to the
			 authorizations for such grant or reimbursement programs, and of such amounts,
			 $1,300,000 shall be transferred to the Bureau of
			 Prisons for Federal inmate research and evaluation purposes.
				215.The Attorney General may, upon request by a
			 grantee and based upon a determination of fiscal hardship, waive the
			 requirements of sections 2976(g)(1), 2978(e)(1) and (2), and 2904 of title I of
			 the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3797w(g)(1),
			 3797w–2(e)(1) and (2), 3797q–3) with respect to funds appropriated in this or
			 any other Act making appropriations for fiscal years 2010 through 2013 for
			 Adult and Juvenile Offender State and Local Reentry Demonstration Projects and
			 State, Tribal, and Local Reentry Courts authorized under part FF of title I of
			 such Act of 1968, and the Prosecution Drug Treatment Alternatives to Prison
			 Program authorized under part CC of such Act.
			216.Notwithstanding any other provision of law,
			 section 20109(a), in subtitle A of title II of the Violent Crime Control and
			 Law Enforcement Act of 1994 (42 U.S.C. 13709(a)), shall not apply to amounts
			 made available by this title.
			217.None of the funds made available under this
			 Act, other than for the national instant criminal background check system
			 established under section 103 of the Brady Handgun Violence Prevention Act, may
			 be used by a Federal law enforcement officer to facilitate the transfer of an
			 operable firearm to an individual if the Federal law enforcement officer knows
			 or suspects that the individual is an agent of a drug cartel, unless law
			 enforcement personnel of the United States continuously monitor or control the
			 firearm at all times.
				This title may be cited as the
		  Department of Justice Appropriations
		  Act, 2013.
				IIIScience
			Office of science and technology
		  policyFor necessary expenses
		  of the Office of Science and Technology Policy, in carrying out the purposes of
		  the National Science and Technology Policy, Organization, and Priorities Act of
		  1976 (42 U.S.C. 6601–6671), hire of passenger motor vehicles, and services as
		  authorized by 5 U.S.C. 3109, not to exceed
		  $2,250 for official reception and representation
		  expenses, and rental of conference rooms in the District of Columbia,
		  $5,850,000.
			National Aeronautics and Space
		  Administration
			ScienceFor necessary expenses, not otherwise
		  provided for, in the conduct and support of science research and development
		  activities, including research, development, operations, support, and services;
		  maintenance and repair, facility planning and design; space flight, spacecraft
		  control, and communications activities; program management; personnel and
		  related costs, including uniforms or allowances therefor, as authorized by 5
		  U.S.C. 5901–5902; travel expenses; purchase and hire of passenger motor
		  vehicles; and purchase, lease, charter, maintenance, and operation of mission
		  and administrative aircraft, $5,021,100,000, to
		  remain available until September 30, 2014, of which up to
		  $14,500,000 shall be available for a
		  reimbursable agreement with the Department of Energy for the purpose of
		  re-establishing facilities to produce fuel required for radioisotope
		  thermoelectric generators to enable future missions: 
		  Provided, That the formulation and
		  development costs (with development cost as defined under 51 U.S.C. 30104) for
		  the James Webb Space Telescope shall not exceed
		  $8,000,000,000: 
		  Provided further, That
		  should the individual identified under subparagraph (c)(2)(E) of section 30104
		  of title 51 as responsible for the James Webb Space Telescope determine that
		  the development cost of the program is likely to exceed that limitation, the
		  individual shall immediately notify the Administrator and the increase shall be
		  treated as if it meets the 30 percent threshold described in subsection (f) of
		  section 30104 of title 51.
			Operational Satellite
		  AcquisitionFor procurement,
		  acquisition, and construction of operational satellites,
		  $1,641,147,000, to remain available until
		  September 30, 2015: 
		  Provided, That any satellite funded
		  by this account shall be transferred to and operated by the National Oceanic
		  and Atmospheric Administration, Department of Commerce, upon launch and
		  checkout: Provided further,
		  That any deviation from the amounts designated for specific activities in the
		  report accompanying this Act, or any use of deobligated balances of funds
		  provided under the heading Procurement, Acquisition, and Construction,
		  National Oceanic and Atmospheric Administration, Department of Commerce
		  in previous years and transferred to and merged with this account, shall be
		  subject to the procedures set forth in section 505 of this Act: Provided further, That any baselines
		  and Major Program Annual Reports provided under section 105 of Public Law
		  112–55 shall be considered baselines and Major Program Annual Reports under 51
		  U.S.C. 30104 and the requirements of that section shall apply to funds made
		  available under this heading as if the baselines had been established under 51
		  U.S.C. 30104: Provided
			 further, That the Administrator shall provide the Committees
		  on Appropriations of the House of Representatives and the Senate with revised
		  and detailed life-cycle costs of all satellite programs funded under this
		  heading: 
		  Provided further, That
		  within the amounts appropriated, $500,000 shall
		  be transferred to Office of Inspector General account for
		  activities associated with carrying out investigations and audits related to
		  Operational Satellite Acquisition.
			AeronauticsFor necessary expenses, not otherwise
		  provided for, in the conduct and support of aeronautics research and
		  development activities, including research, development, operations, support,
		  and services; maintenance and repair, facility planning and design; space
		  flight, spacecraft control, and communications activities; program management;
		  personnel and related costs, including uniforms or allowances therefor, as
		  authorized by 5 U.S.C. 5901–5902; travel expenses; purchase and hire of
		  passenger motor vehicles; and purchase, lease, charter, maintenance, and
		  operation of mission and administrative aircraft,
		  $551,500,000, to remain available until
		  September 30, 2014.
			Space TechnologyFor necessary expenses, not otherwise
		  provided for, in the conduct and support of space research and technology
		  development activities, including research, development, operations, support,
		  and services; maintenance and repair, facility planning and design; space
		  flight, spacecraft control, and communications activities; program management;
		  personnel and related costs, including uniforms or allowances therefor, as
		  authorized by 5 U.S.C. 5901–5902; travel expenses; purchase and hire of
		  passenger motor vehicles; and purchase, lease, charter, maintenance, and
		  operation of mission and administrative aircraft,
		  $651,000,000, to remain available until
		  September 30, 2014.
			ExplorationFor necessary expenses, not otherwise
		  provided for, in the conduct and support of exploration research and
		  development activities, including research, development, operations, support,
		  and services; maintenance and repair, facility planning and design; space
		  flight, spacecraft control, and communications activities; program management;
		  personnel and related costs, including uniforms or allowances therefor, as
		  authorized by 5 U.S.C. 5901–5902; travel expenses; purchase and hire of
		  passenger motor vehicles; and purchase, lease, charter, maintenance, and
		  operation of mission and administrative aircraft,
		  $3,908,900,000, to remain available until
		  September 30, 2014: 
		  Provided, That not less than
		  $1,200,000,000 shall be for the Orion
		  multipurpose crew vehicle, not less than
		  $1,481,900,000 shall be for the heavy lift
		  launch vehicle system which shall have a lift capability not less than 130 tons
		  and which shall have an upper stage and other core elements developed
		  simultaneously, $394,000,000 shall be for
		  exploration ground systems, $525,000,000 shall
		  be for commercial spaceflight activities, and
		  $308,000,000 shall be for exploration research
		  and development.
			Space operationsFor necessary expenses, not otherwise
		  provided for, in the conduct and support of space operations research and
		  development activities, including research, development, operations, support
		  and services; space flight, spacecraft control and communications activities,
		  including operations, production, and services; maintenance and repair,
		  facility planning and design; program management; personnel and related costs,
		  including uniforms or allowances therefor, as authorized by 5 U.S.C. 5901–5902;
		  travel expenses; purchase and hire of passenger motor vehicles; and purchase,
		  lease, charter, maintenance and operation of mission and administrative
		  aircraft, $3,961,700,000, to remain available
		  until September 30, 2014.
			EducationFor necessary expenses, not otherwise
		  provided for, in carrying out aerospace and aeronautical education research and
		  development activities, including research, development, operations, support,
		  and services; program management; personnel and related costs, including
		  uniforms or allowances therefor, as authorized by 5 U.S.C. 5901–5902; travel
		  expenses; purchase and hire of passenger motor vehicles; and purchase, lease,
		  charter, maintenance, and operation of mission and administrative aircraft,
		  $125,000,000, to remain available until
		  September 30, 2014, of which $18,000,000 shall
		  be for the Experimental Program to Stimulate Competitive Research and
		  $40,000,000 shall be for the National Space
		  Grant College program of which no more than
		  $620,000 shall be used for administration of the
		  program.
			Cross Agency SupportFor necessary expenses, not otherwise
		  provided for, in the conduct and support of science, aeronautics, exploration,
		  space operations and education research and development activities, including
		  research, development, operations, support, and services; maintenance and
		  repair, facility planning and design; space flight, spacecraft control, and
		  communications activities; program management; personnel and related costs,
		  including uniforms or allowances therefor, as authorized by 5 U.S.C. 5901–5902;
		  travel expenses; purchase and hire of passenger motor vehicles; not to exceed
		  $63,000 for official reception and
		  representation expenses; and purchase, lease, charter, maintenance, and
		  operation of mission and administrative aircraft,
		  $2,822,500,000, to remain available until
		  September 30, 2014: 
		  Provided, That not less than
		  $39,100,000 shall be available for independent
		  verification and validation activities.
			Construction and Environmental Compliance
		  and RestorationFor necessary
		  expenses for construction of facilities including repair, rehabilitation,
		  revitalization, and modification of facilities, construction of new facilities
		  and additions to existing facilities, facility planning and design, and
		  restoration, and acquisition or condemnation of real property, as authorized by
		  law, and environmental compliance and restoration,
		  $679,000,000, to remain available until
		  September 30, 2018: 
		  Provided, That notwithstanding
		  section 315 of the National Aeronautics and Space Act of 1958 (51 U.S.C.
		  20145), all proceeds from leases entered into under that section shall be
		  deposited into this account and shall be available for a period of 5 years, to
		  the extent provided in annual appropriations Acts: 
		  Provided further, That
		  such proceeds shall be available for obligation for fiscal year 2013 in an
		  amount not to exceed $3,791,000: 
		  Provided further, That
		  each annual budget request shall include an annual estimate of gross receipts
		  and collections and proposed use of all funds collected pursuant to section 315
		  of the National Aeronautics and Space Act of 1958 (51 U.S.C.
		  20145).
			Office of Inspector GeneralFor necessary expenses of the Office of
		  Inspector General in carrying out the Inspector General Act of 1978,
		  $37,800,000, of which
		  $500,000 shall remain available until September
		  30, 2014.
			Administrative provisionsFunds for announced prizes otherwise
		  authorized shall remain available, without fiscal year limitation, until the
		  prize is claimed or the offer is withdrawn.Not to exceed 5 percent of any appropriation
		  made available for the current fiscal year for the National Aeronautics and
		  Space Administration in this Act may be transferred between such
		  appropriations, but no such appropriation, except as otherwise specifically
		  provided, shall be increased by more than 10 percent by any such transfers
		  except that funds transferred to Construction and Environmental
		  Compliance and Restoration may increase that account by up to 20
		  percent. Balances so transferred shall be merged with and available for the
		  same purposes and the same time period as the appropriations to which
		  transferred. Any transfer pursuant to this provision shall be treated as a
		  reprogramming of funds under section 505 of this Act and shall not be available
		  for obligation except in compliance with the procedures set forth in that
		  section.
			The spending plan required by section 536 of
		  this Act shall be provided by NASA at the theme, program, project and activity
		  level. The spending plan, as well as any subsequent change of an amount
		  established in that spending plan that meets the notification requirements of
		  section 505 of this Act, shall be treated as a reprogramming under section 505
		  of this Act and shall not be available for obligation or expenditure except in
		  compliance with the procedures set forth in that
		  section.
			National science
		  foundation
			Research and related
		  activities
			For necessary expenses in carrying out the
		  National Science Foundation Act of 1950, as amended (42 U.S.C. 1861–1875), and
		  the Act to establish a National Medal of Science (42 U.S.C. 1880–1881);
		  services as authorized by 5 U.S.C. 3109; maintenance and operation of aircraft
		  and purchase of flight services for research support; acquisition of aircraft;
		  and authorized travel; $5,883,280,000, to remain
		  available until September 30, 2014, of which not to exceed
		  $500,000,000 shall remain available until
		  expended for polar research and operations support, and for reimbursement to
		  other Federal agencies for operational and science support and logistical and
		  other related activities for the United States Antarctic program: 
		  Provided, That receipts for
		  scientific support services and materials furnished by the National Research
		  Centers and other National Science Foundation supported research facilities may
		  be credited to this appropriation: 
		  Provided further, That
		  not less than $158,000,000 shall be available
		  for activities authorized by section 7002(c)(2)(A)(iv) of Public Law
		  110–69.
			Major Research Equipment and Facilities
		  ConstructionFor necessary
		  expenses for the acquisition, construction, commissioning, and upgrading of
		  major research equipment, facilities, and other such capital assets pursuant to
		  the National Science Foundation Act of 1950, as amended (42 U.S.C. 1861–1875),
		  including authorized travel, $196,170,000, to
		  remain available until expended: 
		  Provided, That none of the funds
		  may be used to reimburse the Judgment Fund.
			Education and human resourcesFor necessary expenses in carrying out
		  science, mathematics and engineering education and human resources programs and
		  activities pursuant to the National Science Foundation Act of 1950, as amended
		  (42 U.S.C. 1861–1875), including services as authorized by 5 U.S.C. 3109,
		  authorized travel, and rental of conference rooms in the District of Columbia,
		  $875,610,000, to remain available until
		  September 30, 2014: 
		  Provided, That not less than
		  $54,890,000 shall be available until expended
		  for activities authorized by section 7030 of Public Law
		  110–69.
			Agency operations and award
		  managementFor agency
		  operations and award management necessary in carrying out the National Science
		  Foundation Act of 1950, as amended (42 U.S.C. 1861–1875); services authorized
		  by 5 U.S.C. 3109; hire of passenger motor vehicles; not to exceed
		  $8,280 for official reception and representation
		  expenses; uniforms or allowances therefor, as authorized by 5 U.S.C. 5901–5902;
		  rental of conference rooms in the District of Columbia; and reimbursement of
		  the Department of Homeland Security for security guard services;
		  $299,400,000: 
		  Provided, That contracts may be
		  entered into under this heading in fiscal year 2013 for maintenance and
		  operation of facilities, and for other services, to be provided during the next
		  fiscal year.
			Office of the national science
		  boardFor necessary expenses
		  (including payment of salaries, authorized travel, hire of passenger motor
		  vehicles, the rental of conference rooms in the District of Columbia, and the
		  employment of experts and consultants under section 3109 of title 5, United
		  States Code) involved in carrying out section 4 of the National Science
		  Foundation Act of 1950, as amended (42 U.S.C. 1863) and Public Law 86–209 (42
		  U.S.C. 1880 et seq.), $4,440,000: 
		  Provided, That not to exceed
		  $2,500 shall be available for official reception
		  and representation expenses.
			Office of inspector generalFor necessary expenses of the Office of
		  Inspector General as authorized by the Inspector General Act of 1978, as
		  amended,
		  $14,200,000.
			Administrative ProvisionNot to exceed 5 percent of any appropriation
		  made available for the current fiscal year for the National Science Foundation
		  in this Act may be transferred between such appropriations, but no such
		  appropriation shall be increased by more than 15 percent by any such transfers.
		  Any transfer pursuant to this section shall be treated as a reprogramming of
		  funds under section 505 of this Act and shall not be available for obligation
		  except in compliance with the procedures set forth in that
		  section.
			This title may be cited as the
			 Science Appropriations Act,
			 2013.
			IVRelated agencies
			Commission on civil
		  rights
			Salaries and
		  expenses
			(including transfer of funds)For necessary expenses of the Commission on
		  Civil Rights, including hire of passenger motor vehicles,
		  $9,400,000: 
		  Provided, That none of the funds
		  appropriated in this paragraph shall be used to employ in excess of four
		  full-time individuals under Schedule C of the Excepted Service exclusive of one
		  special assistant for each Commissioner: 
		  Provided further, That
		  none of the funds appropriated in this paragraph shall be used to reimburse
		  Commissioners for more than 75 billable days, with the exception of the
		  chairperson, who is permitted 125 billable days: 
		  Provided further, That
		  none of the funds appropriated in this paragraph shall be used for any activity
		  or expense that is not explicitly authorized by 42 U.S.C. 1975a: 
		  Provided further, That
		  there shall be an Inspector General at the Commission on Civil Rights who shall
		  have the duties, responsibilities, and authorities specified in the Inspector
		  General Act of 1978, as amended: 
		  Provided further, That
		  an individual appointed to the position of Inspector General of the Government
		  Accountability Office (GAO) shall, by virtue of such appointment, also hold the
		  position of Inspector General of the Commission on Civil Rights: 
		  Provided further, That
		  the Inspector General of the Commission on Civil Rights shall utilize personnel
		  of the Office of Inspector General of GAO in performing the duties of the
		  Inspector General of the Commission on Civil Rights, and shall not appoint any
		  individuals to positions within the Commission on Civil Rights: 
		  Provided further, That
		  of the amounts made available in this paragraph,
		  $250,000 shall be transferred directly to the
		  Office of Inspector General of GAO upon enactment of this Act for salaries and
		  expenses necessary to carry out the duties of the Inspector General of the
		  Commission on Civil Rights.
			Equal employment opportunity
		  commission
			Salaries and expensesFor necessary expenses of the Equal
		  Employment Opportunity Commission as authorized by title VII of the
		  Civil Rights Act of 1964, the Age
		  Discrimination in Employment Act of 1967, the Equal Pay Act of 1963, the
		  Americans with Disabilities Act of 1990, the Civil Rights Act of 1991, the
		  Genetic Information Non-Discrimination Act (GINA) of 2008 (Public Law 110–233),
		  the ADA Amendments Act of 2008 (Public Law 110–325), and the Lilly Ledbetter
		  Fair Pay Act of 2009 (Public Law 111–2), including services as authorized by 5
		  U.S.C. 3109; hire of passenger motor vehicles as authorized by 31 U.S.C.
		  1343(b); nonmonetary awards to private citizens; and
		  $30,000,000 for payments to State and local
		  enforcement agencies for authorized services to the Commission,
		  $373,711,000: 
		  Provided, That the Commission is
		  authorized to make available for official reception and representation expenses
		  not to exceed $2,250 from available funds: 
		  Provided further, That
		  the Commission may take no action to implement any workforce repositioning,
		  restructuring, or reorganization until such time as the Committees on
		  Appropriations have been notified of such proposals, in accordance with the
		  reprogramming requirements of section 505 of this Act: 
		  Provided further, That
		  the Chair is authorized to accept and use any gift or donation to carry out the
		  work of the Commission.
			International trade
		  commission
			Salaries and expensesFor necessary expenses of the International
		  Trade Commission, including hire of passenger motor vehicles, and services as
		  authorized by 5 U.S.C. 3109, and not to exceed
		  $2,250 for official reception and representation
		  expenses, $82,800,000, to remain available until
		  expended.
			Legal services
		  corporation
			Payment to the legal services
		  corporationFor payment to the
		  Legal Services Corporation to carry out the purposes of the Legal Services
		  Corporation Act of 1974, $402,000,000, of which
		  $376,800,000 is for basic field programs and
		  required independent audits; $4,200,000 is for
		  the Office of Inspector General, of which such amounts as may be necessary may
		  be used to conduct additional audits of recipients;
		  $17,000,000 is for management and grants
		  oversight; $3,000,000 is for client self-help
		  and information technology; and $1,000,000 is
		  for loan repayment assistance: 
		  Provided, That the Legal Services
		  Corporation may continue to provide locality pay to officers and employees at a
		  rate no greater than that provided by the Federal Government to Washington,
		  DC-based employees as authorized by 5 U.S.C. 5304, notwithstanding section
		  1005(d) of the Legal Services Corporation Act, 42 U.S.C. 2996(d): 
		  Provided further, That
		  the authorities provided in section 205 of this Act shall be applicable to the
		  Legal Services Corporation.
			Administrative Provision—Legal Services
		  CorporationNone of the funds
		  appropriated in this Act to the Legal Services Corporation shall be expended
		  for any purpose prohibited or limited by, or contrary to any of the provisions
		  of, sections 501, 502, 503, 504, 505, and 506 of Public Law 105–119, and all
		  funds appropriated in this Act to the Legal Services Corporation shall be
		  subject to the same terms and conditions set forth in such sections, except
		  that all references in sections 502 and 503 to 1997 and 1998 shall be deemed to
		  refer instead to 2012 and 2013, respectively.Section 504 of the Departments of Commerce,
		  Justice, and State, the Judiciary, and Related Agencies Appropriations Act,
		  1996 (as contained in Public Law 104–134) is
		  amended:
				(1)in subsection (a), in the matter preceding
			 paragraph (1), by inserting after ) the following: that
			 uses Federal funds (or funds from any source with regard to paragraphs (7),
			 (14) and (15)) in a manner;
				(2)by striking subsection (d); and
				(3)by redesignating subsections (e) and (f) as
			 subsections (d) and (e), respectively.
				Marine Mammal
		  Commission
			Salaries and ExpensesFor necessary expenses of the Marine Mammal
		  Commission as authorized by title II of Public Law 92–522,
		  $3,081,000.
			Office of the United States Trade
		  Representative
			Salaries and ExpensesFor necessary expenses of the Office of the
		  United States Trade Representative, including the hire of passenger motor
		  vehicles and the employment of experts and consultants as authorized by 5
		  U.S.C. 3109, $53,041,000, of which
		  $1,000,000 shall remain available until
		  expended: 
		  Provided, That not to exceed
		  $111,600 shall be available for official
		  reception and representation expenses.
			State Justice
		  Institute
			Salaries and ExpensesFor necessary expenses of the State Justice
		  Institute, as authorized by the State Justice Institute Authorization Act of
		  1984 (42 U.S.C. 10701 et seq.) $5,121,000, of
		  which $500,000 shall remain available until
		  September 30, 2014: 
		  Provided, That not to exceed
		  $2,250 shall be available for official reception
		  and representation expenses.
			VGeneral provisions
			(including
		  rescissions)
			501.No part of any appropriation contained in
			 this Act shall be used for publicity or propaganda purposes not authorized by
			 the Congress.
			502.No part of any appropriation contained in
			 this Act shall remain available for obligation beyond the current fiscal year
			 unless expressly so provided herein.
			503.The expenditure of any appropriation under
			 this Act for any consulting service through procurement contract, pursuant to 5
			 U.S.C. 3109, shall be limited to those contracts where such expenditures are a
			 matter of public record and available for public inspection, except where
			 otherwise provided under existing law, or under existing Executive order issued
			 pursuant to existing law.
			504.If any provision of this Act or the
			 application of such provision to any person or circumstances shall be held
			 invalid, the remainder of the Act and the application of each provision to
			 persons or circumstances other than those as to which it is held invalid shall
			 not be affected thereby.
			505.None of the funds provided under this Act,
			 or provided under previous appropriations Acts to the agencies funded by this
			 Act that remain available for obligation or expenditure in fiscal year 2013, or
			 provided from any accounts in the Treasury of the United States derived by the
			 collection of fees available to the agencies funded by this Act, shall be
			 available for obligation or expenditure through a reprogramming of funds that:
			 (1) creates or initiates a new program, project or activity; (2) eliminates a
			 program, project or activity; (3) increases funds or personnel by any means for
			 any project or activity for which funds have been denied or restricted; (4)
			 relocates an office or employees; (5) reorganizes or renames offices, programs
			 or activities; (6) contracts out or privatizes any functions or activities
			 presently performed by Federal employees; (7) augments existing programs,
			 projects or activities in excess of $500,000 or
			 10 percent, whichever is less, or reduces by 10 percent funding for any
			 program, project or activity, or numbers of personnel by 10 percent; or (8)
			 results from any general savings, including savings from a reduction in
			 personnel, which would result in a change in existing programs, projects or
			 activities as approved by Congress; unless the House and Senate Committees on
			 Appropriations are notified 15 days in advance of such reprogramming of
			 funds.
			506.(a)If it has been finally determined by a
			 court or Federal agency that any person intentionally affixed a label bearing a
			 Made in America inscription, or any inscription with the same
			 meaning, to any product sold in or shipped to the United States that is not
			 made in the United States, the person shall be ineligible to receive any
			 contract or subcontract made with funds made available in this Act, pursuant to
			 the debarment, suspension, and ineligibility procedures described in sections
			 9.400 through 9.409 of title 48, Code of Federal Regulations.
				(b)(1)To the extent practicable, with respect to
			 authorized purchases of promotional items, funds made available by this Act
			 shall be used to purchase items that are manufactured, produced, or assembled
			 in the United States, its territories or possessions.
					(2)The term promotional items has
			 the meaning given the term in OMB Circular A–87, Attachment B, Item
			 (1)(f)(3).
					507.(a)The Departments of Commerce and Justice,
			 the National Science Foundation, and the National Aeronautics and Space
			 Administration shall provide to the Committees on Appropriations of the House
			 of Representatives and the Senate a quarterly report on the status of balances
			 of appropriations at the account level. For unobligated, uncommitted balances
			 and unobligated, committed balances the quarterly reports shall separately
			 identify the amounts attributable to each source year of appropriation from
			 which the balances were derived. For balances that are obligated, but
			 unexpended, the quarterly reports shall separately identify amounts by the year
			 of obligation.
				(b)The report described in subsection (a)
			 shall be submitted within 30 days of the end of the first quarter of fiscal
			 year 2013, and subsequent reports shall be submitted within 30 days of the end
			 of each quarter thereafter.
				(c)If a department or agency is unable to
			 fulfill any aspect of a reporting requirement described in subsection (a) due
			 to a limitation of a current accounting system, the department or agency shall
			 fulfill such aspect to the maximum extent practicable under such accounting
			 system and shall identify and describe in each quarterly report the extent to
			 which such aspect is not fulfilled.
				508.Any costs incurred by a department or
			 agency funded under this Act resulting from, or to prevent, personnel actions
			 taken in response to funding reductions included in this Act shall be absorbed
			 within the total budgetary resources available to such department or agency: 
			 Provided, That the authority to
			 transfer funds between appropriations accounts as may be necessary to carry out
			 this section is provided in addition to authorities included elsewhere in this
			 Act: 
			 Provided further,
			 That use of funds to carry out this section shall be treated as a reprogramming
			 of funds under section 505 of this Act and shall not be available for
			 obligation or expenditure except in compliance with the procedures set forth in
			 that section.
			509.None of the funds provided by this Act
			 shall be available to promote the sale or export of tobacco or tobacco
			 products, or to seek the reduction or removal by any foreign country of
			 restrictions on the marketing of tobacco or tobacco products, except for
			 restrictions which are not applied equally to all tobacco or tobacco products
			 of the same type.
			510.Notwithstanding any other provision of law,
			 amounts deposited or available in the Fund established under 42 U.S.C. 10601 in
			 any fiscal year in excess of $775,000,000 shall
			 not be available for obligation until the following fiscal year.
			511.None of the funds made available to the
			 Department of Justice in this Act may be used to discriminate against or
			 denigrate the religious or moral beliefs of students who participate in
			 programs for which financial assistance is provided from those funds, or of the
			 parents or legal guardians of such students.
			512.None of the funds made available in this
			 Act may be transferred to any Department, agency, or instrumentality of the
			 United States Government, except pursuant to a transfer made by, or transfer
			 authority provided in, this Act or any other appropriations Act.
			513.Any funds provided in this Act used to
			 implement E-Government Initiatives shall be subject to the procedures set forth
			 in section 505 of this Act.
			514.(a)Tracing studies conducted by the Bureau of
			 Alcohol, Tobacco, Firearms and Explosives are released without adequate
			 disclaimers regarding the limitations of the data.
				(b)The Bureau of Alcohol, Tobacco, Firearms
			 and Explosives shall include in all such data releases, language similar to the
			 following that would make clear that trace data cannot be used to draw broad
			 conclusions about firearms-related crime:
					(1)Firearm traces are designed to assist law
			 enforcement authorities in conducting investigations by tracking the sale and
			 possession of specific firearms. Law enforcement agencies may request firearms
			 traces for any reason, and those reasons are not necessarily reported to the
			 Federal Government. Not all firearms used in crime are traced and not all
			 firearms traced are used in crime.
					(2)Firearms selected for tracing are not
			 chosen for purposes of determining which types, makes, or models of firearms
			 are used for illicit purposes. The firearms selected do not constitute a random
			 sample and should not be considered representative of the larger universe of
			 all firearms used by criminals, or any subset of that universe. Firearms are
			 normally traced to the first retail seller, and sources reported for firearms
			 traced do not necessarily represent the sources or methods by which firearms in
			 general are acquired for use in crime.
					515.(a)The Inspectors General of the Department of
			 Commerce, the Department of Justice, the National Aeronautics and Space
			 Administration, the National Science Foundation, and the Legal Services
			 Corporation shall conduct audits, pursuant to the Inspector General Act (5
			 U.S.C. App.), of grants or contracts for which funds are appropriated by this
			 Act, and shall submit reports to Congress on the progress of such audits, which
			 may include preliminary findings and a description of areas of particular
			 interest, within 180 days after initiating such an audit and every 180 days
			 thereafter until any such audit is completed.
				(b)Within 60 days after the date on which an
			 audit described in subsection (a) by an Inspector General is completed, the
			 Secretary, Attorney General, Administrator, Director, or President, as
			 appropriate, shall make the results of the audit available to the public on the
			 Internet website maintained by the Department, Administration, Foundation, or
			 Corporation, respectively. The results shall be made available in redacted form
			 to exclude—
					(1)any matter described in section 552(b) of
			 title 5, United States Code; and
					(2)sensitive personal information for any
			 individual, the public access to which could be used to commit identity theft
			 or for other inappropriate or unlawful purposes.
					(c)A grant or contract funded by amounts
			 appropriated by this Act may not be used for the purpose of defraying the costs
			 of a banquet or conference that is not directly and programmatically related to
			 the purpose for which the grant or contract was awarded, such as a banquet or
			 conference held in connection with planning, training, assessment, review, or
			 other routine purposes related to a project funded by the grant or
			 contract.
				(d)Any person awarded a grant or contract
			 funded by amounts appropriated by this Act shall submit a statement to the
			 Secretary of Commerce, the Attorney General, the Administrator, Director, or
			 President, as appropriate, certifying that no funds derived from the grant or
			 contract will be made available through a subcontract or in any other manner to
			 another person who has a financial interest in the person awarded the grant or
			 contract.
				(e)The provisions of the preceding subsections
			 of this section shall take effect 30 days after the date on which the Director
			 of the Office of Management and Budget, in consultation with the Director of
			 the Office of Government Ethics, determines that a uniform set of rules and
			 requirements, substantially similar to the requirements in such subsections,
			 consistently apply under the executive branch ethics program to all Federal
			 departments, agencies, and entities.
				516.None of the funds appropriated or otherwise
			 made available under this Act may be used by the Departments of Commerce and
			 Justice, the National Aeronautics and Space Administration, or the National
			 Science Foundation to acquire information technology systems unless the
			 respective Secretary or head of agency, in consultation with the Federal Bureau
			 of Investigation or other appropriate Federal agencies, has assessed any
			 associated risk of cyber-espionage or sabotage.
			517.None of the funds made available in this
			 Act shall be used in any way whatsoever to support or justify the use of
			 torture by any official or contract employee of the United States
			 Government.
			518.(a)Notwithstanding any other provision of law
			 or treaty, none of the funds appropriated or otherwise made available under
			 this Act or any other Act may be expended or obligated by a department, agency,
			 or instrumentality of the United States to pay administrative expenses or to
			 compensate an officer or employee of the United States in connection with
			 requiring an export license for the export to Canada of components, parts,
			 accessories or attachments for firearms listed in Category I, section 121.1 of
			 title 22, Code of Federal Regulations (International Trafficking in Arms
			 Regulations (ITAR), part 121, as it existed on April 1, 2005) with a total
			 value not exceeding $500 wholesale in any
			 transaction, provided that the conditions of subsection (b) of this section are
			 met by the exporting party for such articles.
				(b)The foregoing exemption from obtaining an
			 export license—
					(1)does not exempt an exporter from filing any
			 Shipper’s Export Declaration or notification letter required by law, or from
			 being otherwise eligible under the laws of the United States to possess, ship,
			 transport, or export the articles enumerated in subsection (a); and
					(2)does not permit the export without a
			 license of—
						(A)fully automatic firearms and components and
			 parts for such firearms, other than for end use by the Federal Government, or a
			 Provincial or Municipal Government of Canada;
						(B)barrels, cylinders, receivers (frames) or
			 complete breech mechanisms for any firearm listed in Category I, other than for
			 end use by the Federal Government, or a Provincial or Municipal Government of
			 Canada; or
						(C)articles for export from Canada to another
			 foreign destination.
						(c)In accordance with this section, the
			 District Directors of Customs and postmasters shall permit the permanent or
			 temporary export without a license of any unclassified articles specified in
			 subsection (a) to Canada for end use in Canada or return to the United States,
			 or temporary import of Canadian-origin items from Canada for end use in the
			 United States or return to Canada for a Canadian citizen.
				(d)The President may require export licenses
			 under this section on a temporary basis if the President determines, upon
			 publication first in the Federal Register, that the Government of Canada has
			 implemented or maintained inadequate import controls for the articles specified
			 in subsection (a), such that a significant diversion of such articles has and
			 continues to take place for use in international terrorism or in the escalation
			 of a conflict in another nation. The President shall terminate the requirements
			 of a license when reasons for the temporary requirements have ceased.
				519.Notwithstanding any other provision of law,
			 no department, agency, or instrumentality of the United States receiving
			 appropriated funds under this Act or any other Act shall obligate or expend in
			 any way such funds to pay administrative expenses or the compensation of any
			 officer or employee of the United States to deny any application submitted
			 pursuant to 22 U.S.C. 2778(b)(1)(B) and qualified pursuant to 27 CFR section
			 478.112 or .113, for a permit to import United States origin curios or
			 relics firearms, parts, or ammunition.
			520.None of the funds made available in this
			 Act may be used to include in any new bilateral or multilateral trade agreement
			 the text of—
				(1)paragraph 2 of article 16.7 of the United
			 States-Singapore Free Trade Agreement;
				(2)paragraph 4 of article 17.9 of the United
			 States-Australia Free Trade Agreement; or
				(3)paragraph 4 of article 15.9 of the United
			 States-Morocco Free Trade Agreement.
				521.None of the funds made available in this
			 Act may be used to authorize or issue a national security letter in
			 contravention of any of the following laws authorizing the Federal Bureau of
			 Investigation to issue national security letters: The Right to Financial
			 Privacy Act; The Electronic Communications Privacy Act; The Fair Credit
			 Reporting Act; The National Security Act of 1947; USA PATRIOT Act; and the laws
			 amended by these Acts.
			522.If at any time during any quarter, the
			 program manager of a project within the jurisdiction of the Departments of
			 Commerce or Justice, the National Aeronautics and Space Administration, or the
			 National Science Foundation totaling more than
			 $75,000,000 has reasonable cause to believe that
			 the total program cost has increased by 10 percent, the program manager shall
			 immediately inform the respective Secretary, Administrator, or Director. The
			 Secretary, Administrator, or Director shall notify the House and Senate
			 Committees on Appropriations within 30 days in writing of such increase, and
			 shall include in such notice: the date on which such determination was made; a
			 statement of the reasons for such increases; the action taken and proposed to
			 be taken to control future cost growth of the project; changes made in the
			 performance or schedule milestones and the degree to which such changes have
			 contributed to the increase in total program costs or procurement costs; new
			 estimates of the total project or procurement costs; and a statement validating
			 that the project’s management structure is adequate to control total project or
			 procurement costs.
			523.Funds appropriated by this Act, or made
			 available by the transfer of funds in this Act, for intelligence or
			 intelligence related activities are deemed to be specifically authorized by the
			 Congress for purposes of section 504 of the National Security Act of 1947 (50
			 U.S.C. 414) during fiscal year 2013 until the enactment of the Intelligence
			 Authorization Act for Fiscal Year 2013.
			524.The Departments, agencies, and commissions
			 funded under this Act, shall establish and maintain on the homepages of their
			 Internet Web sites—
				(1)a direct link to the Internet Web sites of
			 their Offices of Inspectors General; and
				(2)a mechanism on the Offices of Inspectors
			 General Web site by which individuals may anonymously report cases of waste,
			 fraud, or abuse with respect to those Departments, agencies, and
			 commissions.
				525.None of the funds appropriated or otherwise
			 made available by this Act may be used to enter into a contract in an amount
			 greater than $5,000,000 or to award a grant in
			 excess of such amount unless the prospective contractor or grantee certifies in
			 writing to the agency awarding the contract or grant that, to the best of its
			 knowledge and belief, the contractor or grantee has filed all Federal tax
			 returns required during the three years preceding the certification, has not
			 been convicted of a criminal offense under the Internal Revenue Code of 1986,
			 and has not, more than 90 days prior to certification, been notified of any
			 unpaid Federal tax assessment for which the liability remains unsatisfied,
			 unless the assessment is the subject of an installment agreement or offer in
			 compromise that has been approved by the Internal Revenue Service and is not in
			 default, or the assessment is the subject of a nonfrivolous administrative or
			 judicial proceeding.
				(rescissions)
				526.(a)Of the unobligated balances available to
			 the Department of Justice, the following funds are hereby rescinded, not later
			 than September 30, 2013, from the following accounts in the specified
			 amounts—
					(1)Working Capital Fund,
			 $26,000,000;
					(2)Legal Activities, Assets Forfeiture
			 Fund, $675,000,000;
					(3)United States Marshals Service,
			 Salaries and Expenses,
			 $14,400,000;
					(4)Federal Bureau of Investigation,
			 Salaries and Expenses,
			 $162,226,000;
					(5)Drug Enforcement Administration,
			 Salaries and Expenses,
			 $15,600,000;
					(6)Bureau of Alcohol, Tobacco,
			 Firearms, and Explosives, Salaries and Expenses,
			 $12,400,000;
					(7)Bureau of Alcohol, Tobacco,
			 Firearms, and Explosives, Violent Crime Reduction Program,
			 $1,028,000;
					(8)Federal Prison System, Buildings and
			 Facilities, $75,000,000;
					(9)State and Local Law Enforcement
			 Activities, Office on Violence Against Women, Violence Against Women Prevention
			 and Prosecution Programs,
			 $6,000,000;
					(10)State and Local Law Enforcement
			 Activities, Office of Justice Programs,
			 $43,000,000; and
					(11)State and Local Law Enforcement
			 Activities, Community Oriented Policing Services,
			 $12,200,000.
					(b)The Department of Justice shall submit to
			 the Committees on Appropriations of the House of Representatives and the Senate
			 a report no later than September 1, 2013, specifying the amount of each
			 rescission made pursuant to subsection (a).
				527.None of the funds appropriated or otherwise
			 made available in this Act may be used in a manner that is inconsistent with
			 the principal negotiating objective of the United States with respect to trade
			 remedy laws to preserve the ability of the United States—
				(1)to enforce vigorously its trade laws,
			 including antidumping, countervailing duty, and safeguard laws;
				(2)to avoid agreements that—
					(A)lessen the effectiveness of domestic and
			 international disciplines on unfair trade, especially dumping and subsidies;
			 or
					(B)lessen the effectiveness of domestic and
			 international safeguard provisions, in order to ensure that United States
			 workers, agricultural producers, and firms can compete fully on fair terms and
			 enjoy the benefits of reciprocal trade concessions; and
					(3)to address and remedy market distortions
			 that lead to dumping and subsidization, including overcapacity, cartelization,
			 and market-access barriers.
				528.None of the funds made available in this
			 Act may be used to purchase first class or premium airline travel in
			 contravention of sections 301–10.122 through 301–10.124 of title 41 of the Code
			 of Federal Regulations.
			529.None of the funds made available in this
			 Act may be used to send or otherwise pay for the attendance of more than 50
			 employees from a Federal department or agency at any single conference
			 occurring outside the United States, unless such conference is a law
			 enforcement training or operational conference for law enforcement personnel
			 and the majority of Federal employees in attendance are law enforcement
			 personnel stationed outside the United States.
			530.None of the funds appropriated or otherwise
			 made available in this or any other Act may be used to transfer, release, or
			 assist in the transfer or release to or within the United States, its
			 territories, or possessions Khalid Sheikh Mohammed or any other detainee
			 who—
				(1)is not a United States citizen or a member
			 of the Armed Forces of the United States; and
				(2)is or was held on or after June 24, 2009,
			 at the United States Naval Station, Guantánamo Bay, Cuba, by the Department of
			 Defense.
				531.(a)None of the funds appropriated or otherwise
			 made available in this or any other Act may be used to construct, acquire, or
			 modify any facility in the United States, its territories, or possessions to
			 house any individual described in subsection (c) for the purposes of detention
			 or imprisonment in the custody or under the effective control of the Department
			 of Defense.
				(b)The prohibition in subsection (a) shall not
			 apply to any modification of facilities at United States Naval Station,
			 Guantánamo Bay, Cuba.
				(c)An individual described in this subsection
			 is any individual who, as of June 24, 2009, is located at United States Naval
			 Station, Guantánamo Bay, Cuba, and who—
					(1)is not a citizen of the United States or a
			 member of the Armed Forces of the United States; and
					(2)is—
						(A)in the custody or under the effective
			 control of the Department of Defense; or
						(B)otherwise under detention at United States
			 Naval Station, Guantánamo Bay, Cuba.
						532.None of the funds made available under this
			 Act may be distributed to the Association of Community Organizations for Reform
			 Now (ACORN) or its subsidiaries.
			533.To the extent practicable, funds made
			 available in this Act should be used to purchase light bulbs that are
			 Energy Star qualified or have the Federal Energy
			 Management Program designation.
			534.The Director of the Office of Management
			 and Budget shall instruct any department, agency, or instrumentality of the
			 United States Government receiving funds appropriated under this Act to track
			 undisbursed balances in expired grant accounts and include in its annual
			 performance plan and performance and accountability reports the
			 following:
				(1)Details on future action the department,
			 agency, or instrumentality will take to resolve undisbursed balances in expired
			 grant accounts.
				(2)The method that the department, agency, or
			 instrumentality uses to track undisbursed balances in expired grant
			 accounts.
				(3)Identification of undisbursed balances in
			 expired grant accounts that may be returned to the Treasury of the United
			 States.
				(4)In the preceding 3 fiscal years, details on
			 the total number of expired grant accounts with undisbursed balances (on the
			 first day of each fiscal year) for the department, agency, or instrumentality
			 and the total finances that have not been obligated to a specific project
			 remaining in the accounts.
				535.None of the funds made available in this
			 Act may be used to relocate the Bureau of the Census or employees from the
			 Department of Commerce to the jurisdiction of the Executive Office of the
			 President.
			536.The Departments of Commerce and Justice,
			 the National Aeronautics and Space Administration, and the National Science
			 Foundation shall submit spending plans, signed by the respective department or
			 agency head, to the Committees on Appropriations of the House of
			 Representatives and the Senate within 45 days after the date of enactment of
			 this Act.
			537.(a)The head of any department, agency, board
			 or commission funded by this Act shall submit quarterly reports to the
			 Inspector General, or the senior ethics official for any entity without an
			 inspector general, of the appropriate department, agency, board or commission
			 regarding the costs and contracting procedures relating to each conference held
			 by the department, agency, board or commission during fiscal year 2013 for
			 which the cost to the Government was more than
			 $20,000.
				(b)Each report submitted under subsection (a)
			 shall include, for each conference described in that subsection held during the
			 applicable quarter—
					(1)a description of the subject of and number
			 of participants attending that conference;
					(2)a detailed statement of the costs to the
			 Government relating to that conference, including—
						(A)the cost of any food or beverages;
						(B)the cost of any audio-visual services;
			 and
						(C)a discussion of the methodology used to
			 determine which costs relate to that conference; and
						(3)a description of the contracting procedures
			 relating to that conference, including—
						(A)whether contracts were awarded on a
			 competitive basis for that conference; and
						(B)a discussion of any cost comparison
			 conducted by the department, agency, board or commission in evaluating
			 potential contractors for that conference.
						538.None of the funds made available by this
			 Act may be used to pay the salaries or expenses of personnel to deny, or fail
			 to act on, an application for the importation of any model of shotgun
			 if—
				(1)all other requirements of law with respect
			 to the proposed importation are met; and
				(2)no application for the importation of such
			 model of shotgun, in the same configuration, had been denied by the Attorney
			 General prior to January 1, 2011, on the basis that the shotgun was not
			 particularly suitable for or readily adaptable to sporting purposes.
				539.(a)None of the funds made available in this
			 Act may be used to maintain or establish a computer network unless such network
			 blocks the viewing, downloading, and exchanging of pornography.
				(b)Nothing in subsection (a) shall limit the
			 use of funds necessary for any Federal, State, tribal, or local law enforcement
			 agency or any other entity carrying out criminal investigations, prosecution,
			 or adjudication activities.
				540.None of the funds made available by this
			 Act may be used to enter into a contract, memorandum of understanding, or
			 cooperative agreement with, make a grant to, or provide a loan or loan
			 guarantee to, any corporation that was convicted of a felony criminal violation
			 under any Federal law within the preceding 24 months, where the awarding agency
			 is aware of the conviction, unless an agency has considered suspension or
			 debarment of the corporation and made a determination that this further action
			 is not necessary to protect the interests of the Government.
			541.None of the funds made available by this
			 Act may be used to enter into a contract, memorandum of understanding, or
			 cooperative agreement with, make a grant to, or provide a loan or loan
			 guarantee to, any corporation that has any unpaid Federal tax liability that
			 has been assessed, for which all judicial and administrative remedies have been
			 exhausted or have lapsed, and that is not being paid in a timely manner
			 pursuant to an agreement with the authority responsible for collecting the tax
			 liability, where the awarding agency is aware of the unpaid tax liability,
			 unless an agency has considered suspension or debarment of the corporation and
			 made a determination that this further action is not necessary to protect the
			 interests of the Government.
			542.All agencies and departments funded under
			 this Act shall send to the Committees on Appropriations of the House of
			 Representatives and the Senate at the end of the fiscal year a report
			 containing a complete inventory of the total number of vehicles owned,
			 permanently retired, and purchased during fiscal year 2013 as well as the total
			 cost of the vehicle fleet, including maintenance, fuel, storage, purchasing,
			 and leasing.
				This Act may be cited as the
		  Commerce, Justice, Science, and
		  Related Agencies Appropriations Act,
		  2013.
				
	
		April 19, 2012
		Read twice and placed on
		  the calendar
	
